Exhibit 10.4
EXECUTION VERSION

AMENDMENT NO. 1 TO AMENDED AND RESTATED GROUP II SUPPLEMENT


AMENDMENT NO. 1 (this “Amendment”), dated as of December 3, 2015, among Hertz
Vehicle Financing II LP, as issuer (the “Issuer”), and The Bank of New York
Mellon Trust Company, N.A., as trustee and securities intermediary (the
“Indenture Trustee”), to the Amended and Restated Group II Supplement, dated as
of June 17, 2015 (as amended, restated or otherwise modified from time to time
in accordance with the terms thereof, the “Group II Supplement”), between the
Issuer and the Indenture Trustee, to the Amended and Restated Base Indenture,
dated as of October 31, 2014, between the Issuer and the Indenture Trustee (as
amended from time to time, the “Base Indenture”).


WITNESSETH:
WHEREAS, Sections 10.2 and 10.3 of the Group II Supplement permit the parties
thereto to make amendments to the Group II Supplement subject to certain
conditions set forth therein;
WHEREAS, the parties hereto desire, in accordance with Sections 10.2 and 10.3 of
the Group II Supplement, to amend the Group II Supplement as provided herein;
WHEREAS, the Noteholders consenting hereto hold 100% of the aggregate Principal
Amount of each Series of Group II Notes; and
NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:
AGREEMENTS
1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings assigned thereto in the Group II Supplement.
2.     Amendments to the Group II Supplement.
(a)    The Group II Supplement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Amendment attached as Exhibit A hereto.
3.     Effectiveness. The effectiveness of this Amendment is subject to (i)
delivery of executed signature pages by all parties hereto and (ii) satisfaction
of the Rating Agency Condition with respect to this Amendment.
4.     Reference to and Effect on the Group II Supplement; Ratification.



WEIL:\95452245\5\52399.0041

--------------------------------------------------------------------------------




(a)    Except as specifically amended above, the Group II Supplement is and
shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects.
(b)    Except as expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party hereto under the Group II Supplement, or constitute
a waiver of any provision of any other agreement.
(c)    Upon the effectiveness hereof, each reference in the Group II Supplement
to “this Agreement”, “Group II Supplement”, “hereto”, “hereunder”, “hereof” or
words of like import referring to the Group II Supplement, and each reference in
any other Transaction Document to “Group II Supplement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Group II Supplement, shall
mean and be a reference to the Group II Supplement as amended hereby.
5.     Indenture Trustee Direction. The parties hereto (other than the Indenture
Trustee) hereby direct the Indenture Trustee to enter into this Amendment.
6.     Counterparts; Facsimile Signature. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Any signature page to this Amendment
containing a manual signature may be delivered by facsimile transmission or
other electronic communication device capable of transmitting or creating a
printable written record, and when so delivered shall have the effect of
delivery of an original manually signed signature page.
7.     Governing Law. THIS AMENDMENT AND ALL MATTERS ARISING FROM OR IN ANY
MANNER RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8. Headings. The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions thereof.
9. Severability. The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment. Whenever possible each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
10. Interpretation. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.



WEIL:\95452245\5\52399.0041

--------------------------------------------------------------------------------




11.     Indenture Trustee Not Responsible. The Indenture Trustee shall not be
responsible for the validity or sufficiency of this Amendment nor for the
recitals herein.
12.     Indemnification. The Issuer hereby reaffirms its indemnification
obligation in favor of the Indenture Trustee pursuant to Section 10.6 of the
Base Indenture.







WEIL:\95452245\5\52399.0041

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.


HERTZ VEHICLE FINANCING II LP,
as Issuer
By:
HVF II GP Corp., its general partner

By:    /s/ R. Scott Massengill        
    Name: R. Scott Massengill
    Title: Treasurer
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
By:    /s/ Mitchell L. Brumwell            
    Name: Mitchell L. Brumwell
    Title: Vice President













WEIL:\95452245\5\52399.0041

--------------------------------------------------------------------------------

Exhibit 10.4
EXECUTION VERSION

EXHIBIT A





WEIL:\95452245\5\52399.0041

--------------------------------------------------------------------------------

EXECUTION VERSION

HERTZ VEHICLE FINANCING II LP,
as Issuer


and


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and as Securities Intermediary



______________________________


AMENDED AND RESTATED GROUP II SUPPLEMENT,
dated as of June 17, 2015
to

AMENDED AND RESTATED BASE INDENTURE

dated as of October 31, 2014

______________________________




Rental Car Asset Backed Notes
(Issuable in Series)





WEIL:\95390710\1\99910.6247WEIL:\95452245\5\52399.0041

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE    1

Section 1.1.
Definitions    1

Section 1.2.
Cross-References    2

Section 1.3.
Accounting and Financial Determinations; No Duplication    2

Section 1.4.
Rules of Construction    2

ARTICLE II
THE NOTES    3

Section 2.1.
Designation and Terms of Group II Notes    3

Section 2.2.
Group II Notes Issuable in Series    3

Section 2.3.
Series Supplement for Each Series of Notes    5

Section 2.4.
Execution and Authentication    6

ARTICLE III
SECURITY    7

Section 3.1.
Grant of Security Interest    7

Section 3.2.
Certain Rights and Obligations of HVF II Unaffected    9

Section 3.3.
Performance of Group II Leasing Company Related Documents    10

Section 3.4.
Release of Collateral    11

Section 3.5.
Opinions of Counsel    11

Section 3.6.
Stamp, Other Similar Taxes and Filing Fees    11

Section 3.7.
Duty of the Trustee    12

ARTICLE IV
REPORTS    12

Section 4.1.
Reports and Instructions to Trustee    12

Section 4.2.
Reports to Noteholders    12

Section 4.3.
Group II Administrator    13

Section 4.4.
Reports    13

ARTICLE V
ALLOCATION AND APPLICATION OF COLLECTIONS    13

Section 5.1.
Group II Collection Account    13

Section 5.2.
Trustee as Securities Intermediary    14

Section 5.3.
Group II Collections and Allocations    16

Section 5.4.
Determination of Monthly Interest    17

Section 5.5.
Determination of Monthly Principal    17


i
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

ARTICLE VI
DISTRIBUTIONS    18

ARTICLE VII
REPRESENTATIONS AND WARRANTIES    18

Section 7.1.
Security Interests    18

Section 7.2.
Group II Leasing Company Related Documents    19

Section 7.3.
Other Representations    20

ARTICLE VIII
COVENANTS    20

Section 8.1.
Payment of Notes    20

Section 8.2.
Compliance with Related Documents    20

Section 8.3.
Notice of Defaults    21

Section 8.4.
Further Requests    21

Section 8.5.
Further Assurances    21

Section 8.6.
Dividends, Officers’ Compensation, etc    22

Section 8.7.
Legal Name; Location Under Section 9-307    22

Section 8.8.
Information    23

Section 8.9.
Additional Leasing Companies    23

Section 8.10.
Payment of Taxes and Governmental Obligations    23

ARTICLE IX
AMORTIZATION EVENTS AND REMEDIES    23

Section 9.1.
Amortization Events    23

Section 9.2.
Rights of the Trustee upon Amortization Event or Certain Other Events of
Default    24

Section 9.3.
Other Remedies    26

Section 9.4.
Waiver of Past Events    26

Section 9.5.
Control by Requisite Investors    26

Section 9.6.
Limitation on Suits    27

Section 9.7.
Right of Holders to Bring Suit    27

Section 9.8.
Collection Suit by the Trustee    27

Section 9.9.
The Trustee May File Proofs of Claim    28

Section 9.10.
Priorities    28

Section 9.11.
Rights and Remedies Cumulative    28

Section 9.12.
Delay or Omission Not Waiver    28

Section 9.13.
Reassignment of Surplus    29

ARTICLE X
AMENDMENTS    29

Section 10.1.
Without Consent of the Noteholders    29

Section 10.2.
With Consent of the Noteholders    30

Section 10.3.
Supplements and Amendments    32


ii
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 10.4.
Revocation and Effect of Consents    32

Section 10.5.
Notation on or Exchange of Notes    32

Section 10.6.
The Trustee to Sign Amendments, etc    33

ARTICLE XI
MISCELLANEOUS    33

Section 11.1.
Benefits of Indenture    33

Section 11.2.
Successors    33

Section 11.3.
Severability    33

Section 11.4.
Counterpart Originals    33

Section 11.5.
Table of Contents, Headings, etc    34

Section 11.6.
Termination; Collateral    34

Section 11.7.
Governing Law    34

Section 11.8.
Electronic Execution    34

Section 11.9.
Notices    35



Schedule
SCHEDULE I TO THE GROUP II SUPPLEMENT - DEFINITIONS LIST



iii
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED GROUP II SUPPLEMENT, dated as of June 17, 2015 (this “Group
II Supplement”), between HERTZ VEHICLE FINANCING II LP, a special purpose
limited partnership established under the laws of Delaware, as issuer (“HVF
II”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association, as trustee (in such capacity, the “Trustee”) and as securities
intermediary (in such capacity, the “Securities Intermediary”) to the Amended
and Restated Base Indenture, dated as of October 31, 2014, between HVF II and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Group Supplements and Series Supplements, the “Base Indenture”).
W I T N E S S E T H:
WHEREAS, Sections 2.2 and 9.1 of the Base Indenture provide, among other things,
that HVF II and the Trustee may at any time and from time to time enter into a
supplement to the Base Indenture for the purpose of authorizing the creation of
one or more Groups of Notes;
WHEREAS, HVF II and the Trustee previously entered into the Group II Supplement,
dated as of November 25, 2013 (the “Initial Group II Supplement”), to the Base
Indenture, between HVF II and the Trustee;
WHEREAS, the Initial Group II Supplement permits HVF II to make amendments to
the Initial Group II Supplement subject to certain conditions set forth therein;
WHEREAS, HVF II and the Trustee, in accordance with the Initial Group II
Supplement, desire to amend and restate the Initial Group II Supplement on the
date hereof in its entirety as set forth herein;
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:
DESIGNATION
There was created a Group under which various Series of Notes have been and may
from time to time be issued pursuant to the Initial Base Indenture and the
Initial Group II Supplement, and such Group was designated generally as Group
II. Each Series of Notes issued pursuant to the Initial Group II Indenture and a
Group II Series Supplement was designated as and shall remain a Series of Group
II Notes, and each Series of Notes issued pursuant to the Group II Indenture and
a Group II Series Supplement shall be designated as a Series of Group II Notes
(such notes, collectively, the “Group II Notes”).




ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE



WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 1.1.    Definitions.
(a)    Certain capitalized terms used herein (including the preamble and the
recitals hereto) shall have the meanings assigned to such terms in the
Definitions List attached hereto as Schedule I (the “Definitions List”), as such
Definitions List may be amended, restated, modified or supplemented from time to
time in accordance with the provisions hereof, and all capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the Base
Indenture Definitions List, as amended, modified, restated or supplemented from
time to time in accordance with the terms of the Base Indenture. All Article,
Section or Subsection references herein shall refer to Articles, Sections or
Subsections of this Group II Supplement, except as otherwise provided herein.
Unless otherwise stated herein, as the context otherwise requires or if such
term is otherwise defined in the Base Indenture, each capitalized term used or
defined herein shall relate only to the Group II Notes and not to any other
Group of Notes issued by HVF II.
Section 1.2.    Cross-References.
Unless otherwise specified, references in this Group II Supplement and in each
other Group II Related Document to any Article or Section are references to such
Article or Section of this Group II Supplement or such other Group II Related
Document, as the case may be and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
Section 1.3.    Accounting and Financial Determinations; No Duplication.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Group II Supplement, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this Group II Supplement, in accordance with GAAP. When used
herein, the term “financial statement” shall include the notes and schedules
thereto. All accounting determinations and computations hereunder or under any
other Group II Related Documents shall be made without duplication.
Section 1.4.    Rules of Construction.
In this Group II Supplement, including the preamble, recitals, attachments,
schedules, annexes, exhibits and joinders hereto, unless the context otherwise
requires:
(a)    the singular includes the plural and vice versa;
(b)    references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);

2
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(c)    reference to any Person includes such Person's successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Group II Supplement, and reference to any Person in a particular capacity
only refers to such Person in such capacity;
(d)    reference to any gender includes the other gender;
(e)    reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
(f)    “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
(g)    with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”;
(h)    references to sections of the Code also refer to any successor sections;
and
(i)    the language used in this Group II Supplement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.
ARTICLE II    

THE NOTES
Section 2.1.    Designation and Terms of Group II Notes.
Each Series of Group II Notes shall be substantially in the form specified in
the applicable Group II Series Supplement and shall bear, upon its face, the
designation for such Series of Group II Notes to which it belongs as selected by
HVF II, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted hereby or by the applicable Group II
Series Supplement and may have such letters, numbers or other marks of
identification and such legends or indorsements placed thereon as may,
consistently herewith, be determined to be appropriate by the Authorized Officer
executing such Group II Notes, as evidenced by his execution of the Group II
Notes. All Group II Notes of any Series of Group II Notes shall, except as
specified in the applicable Group II Series Supplement, be equally and ratably
entitled as provided herein to the benefits hereof without preference, priority
or distinction on account of the actual time or times of authentication and
delivery, all in accordance with the terms and provisions of the Group II
Indenture and the applicable Group II Series Supplement. The aggregate principal
amount of Group II Notes that may be authenticated and delivered under this
Group II Supplement is unlimited. The Group II Notes of each Series of Group II
Notes shall be issued in the denominations set forth in the applicable Group II
Series Supplement. Each Series of Group II Notes which are designated as a
Series of Group II Notes in the applicable Group II Series Supplement shall be
secured by the Group II Indenture Collateral.

3
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 2.2.    Group II Notes Issuable in Series.
(a)    The Group II Notes shall be issued in one or more Series of Group II
Notes. Each Series of Group II Notes shall be created by a Group II Series
Supplement.
(b)    Group II Notes of a new Series of Group II Notes may from time to time be
executed by HVF II and delivered to the Trustee for authentication and thereupon
the same shall be authenticated and delivered by the Trustee upon delivery by
HVF II to the Trustee, and receipt by the Trustee, of the following:
(i)    a Company Order authorizing and directing the authentication and delivery
of the Group II Notes of such new Series of Group II Notes by the Trustee and
specifying the designation of such new Series of Group II Notes, the Initial
Principal Amount (or the method for calculating the Initial Principal Amount) of
such new Series of Group II Notes to be authenticated and the Note Rate with
respect to such new Series of Group II Notes;
(ii)    a Group II Series Supplement satisfying the criteria set forth in
Section 2.3 executed by HVF II, the Trustee and any other parties thereto and
specifying the Group II Series Principal Terms of such new Series of Group II
Notes;
(iii)    each related Group II Series Enhancement Agreement, if any, executed by
each of the parties thereto, other than the Trustee;
(iv)    an Officer’s Certificate of HVF II to the effect that the Rating Agency
Condition with respect to each Series of Group II Notes Outstanding (other than
any such Series of Group II Notes (A) with respect to which an Amortization
Event or Potential Amortization Event is continuing as of the date of the
issuance of the new Series of Group II Notes or will occur as a result of the
issuance of the new Series of Group II Notes or (B) that is being repaid in full
with the proceeds of the Notes issued pursuant to such Group II Series
Supplement) shall have been satisfied with respect to such issuance;
(v)    an Officer’s Certificate of HVF II dated as of the applicable Series
Closing Date to the effect that (A) consent has been obtained from the Required
Series Noteholders of each Series of Group II Notes with respect to which an
Amortization Event or Potential Amortization Event is continuing as of the date
of the issuance of the new Series of Group II Notes or will occur as a result of
the issuance of the new Series of Group II Notes, if, in any such case, such
existing Series of Group II Notes will not be refinanced with the proceeds of
the issuance of such new Series of Notes, (B) all conditions precedent set forth
in the Group II Indenture and the related Group II Series Supplement with
respect to the authentication and delivery of the new Series of Group II Notes
have been satisfied and (C) all conditions precedent set forth in the Group II
Indenture with respect to the execution of the related Group II Series
Supplement have been complied with in all material respects;

4
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(vi)    a Tax Opinion;
(vii)    with respect to each Series Related Document (other than the Group II
Supplement, the Series Supplement or the HVF II LP Agreement) with respect to
such Series to which HVF II or the HVF II General Partner is a party, evidence
(in the form of an Officer’s Certificate of HVF II) that each party to such
Series Related Document has covenanted and agreed in such Series Related
Document that, prior to the date that is one year and one day after the payment
in full of the latest maturing Note, it will not institute against, or join with
any other Person in instituting, against HVF II or the HVF II General Partner
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any Federal or state bankruptcy or
similar law;
(viii)    unless otherwise specified in the related Group II Series Supplement,
an Opinion of Counsel, subject to the assumptions and qualifications stated
therein, and in a form substantially acceptable to the Trustee, dated the
applicable Closing Date, substantially to the effect that:
(A)    all conditions precedent provided for in the Group II Indenture and the
related Group II Series Supplement with respect to the authentication and
delivery of the new Series of Group II Notes have been complied with in all
material respects, and all conditions precedent set forth in the Group II
Indenture with respect to the execution of the related Group II Series
Supplement have been complied with in all material respects;
(B)    the related Group II Series Supplement has been duly authorized, executed
and delivered by HVF II and the HVF II General Partner;
(C)    the new Series of Group II Notes has been duly authorized and executed
and, when authenticated and delivered in accordance with the provisions of the
Group II Indenture and the related Group II Series Supplement, will constitute
valid, binding and enforceable obligations of HVF II entitled to the benefits of
the Group II Indenture and the related Group II Series Supplement, subject, in
the case of enforcement, to bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting creditors’ rights generally and to general
principles of equity;
(D)    the related Group II Series Supplement has been duly authorized, executed
and delivered, and is a legal, valid and binding agreement of HVF II,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity; and
(E)    that the new Series of Group II Notes is secured by a valid and perfected
security interest in the Group II Indenture Collateral; and
(ix)    such other documents, instruments, certifications, agreements or other
items as the Trustee may reasonably require.

5
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Group II Notes upon execution thereof
by HVF II.
Section 2.3.    Series Supplement for Each Series of Notes. In conjunction with
the issuance of a new Series of Group II Notes, the parties hereto shall execute
a Group II Series Supplement, which shall specify the relevant terms with
respect to such new Series of Group II Notes, which may include:
(i)    its name or designation;
(ii)    its Initial Principal Amount or the method of calculating its Initial
Principal Amount;
(iii)    its Note Rate;
(iv)    its Series Closing Date;
(v)    each Rating Agency rating such Series of Group II Notes;
(vi)    the name of the Clearing Agency, if any;
(vii)    the interest payment date or dates and the date or dates from which
interest shall accrue;
(viii)    the method of allocating Group II Collections to such Series of Group
II Notes;
(ix)    whether the Group II Notes of such Group II Series will be issued in
multiple Classes and, if so, the method of allocating Group II Collections
allocated to such Group II Series among such Classes and the rights and
priorities of each such Class;
(x)    the method by which the principal amount of the Group II Notes of such
Series of Group II Notes shall amortize or accrete;
(xi)    the names of any Group II Series Accounts to be used by such Series of
Group II Notes and the terms governing the operation of any such account and the
use of moneys therein;
(xii)    any deposit of funds to be made in any Group II Series Account on the
applicable Series Closing Date;
(xiii)    the terms of any related Group II Series Enhancement and the Group II
Series Enhancement Provider thereof, if any;
(xiv)    whether the Group II Notes of such Series of Group II Notes may be
issued in bearer form and any limitations imposed thereon;

6
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(xv)    its Legal Final Payment Date; and
(xvi)    any other relevant terms of such Series of Group II Notes that do not
change the terms of any Series of Group II Notes Outstanding (all such terms,
the “Group II Series Principal Terms” of such Series of Group II Notes).
Section 2.4.    Execution and Authentication.
(a)    Each Series of Group II Notes shall, upon issue pursuant to Section 2.2,
be executed on behalf of HVF II by an Authorized Officer and delivered by HVF II
to the Trustee for authentication and redelivery as provided herein. If an
Authorized Officer whose signature is on a Group II Note no longer holds that
office at the time the Group II Note is authenticated, such Group II Note shall
nevertheless be valid.
(b)    At any time and from time to time after the execution and delivery of
this Group II Supplement, HVF II may deliver Group II Notes of any particular
Series of Group II Notes executed by HVF II to the Trustee for authentication,
together with one or more Company Orders for the authentication and delivery of
such Group II Notes, and the Trustee, in accordance with such Company Order and
this Group II Supplement, shall authenticate and deliver such Group II Notes.
(c)    No Group II Note shall be entitled to any benefit under the Group II
Indenture or be valid for any purpose unless there appears on such Group II Note
a certificate of authentication substantially in the form provided for herein,
duly executed by the Trustee by the manual signature of a Trust Officer (and the
Luxembourg agent (the “Luxembourg Agent”), if the Group II Notes of the Series
of Group II Notes to which such Group II Note belongs are listed on the
Luxembourg Stock Exchange). Such signatures on such certificate shall be
conclusive evidence, and the only evidence, that the Group II Note has been duly
authenticated under this Group II Supplement. The Trustee may appoint an
authenticating agent acceptable to HVF II to authenticate Group II Notes. Unless
limited by the term of such appointment, an authenticating agent may
authenticate Group II Notes whenever the Trustee may do so. Each reference in
this Group II Supplement to authentication by the Trustee includes
authentication by such agent. The Trustee’s certificate of authentication shall
be in substantially the following form:
This is one of the Group II Notes of a Series of Group II Notes issued under the
within mentioned Group II Indenture.
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

By:        
    Authorized Signatory
(d)    Each Group II Note shall be dated and issued as of the date of its
authentication by the Trustee.

7
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(e)    Notwithstanding the foregoing, if any Group II Note shall have been
authenticated and delivered hereunder but never issued and sold by HVF II, and
HVF II shall deliver such Group II Note to the Trustee for cancellation as
provided in Section 2.4 of the Base Indenture together with a written statement
(which need not comply with Section 10.3 of the Base Indenture and need not be
accompanied by an Opinion of Counsel) stating that such Group II Note has never
been issued and sold by HVF II, for all purposes of the Group II Indenture such
Group II Note shall be deemed never to have been authenticated and delivered
hereunder and shall not be entitled to the benefits of the Group II Indenture.
(f)    The Trustee shall have the right to decline to authenticate and deliver
any Group II Notes under this Section 2.4 if the Trustee, based on the written
advice of counsel, determines that such action may not lawfully be taken.
ARTICLE III    

SECURITY
Section 3.1.    Grant of Security Interest.
(a)    To secure the Group II Note Obligations, HVF II hereby affirms the
security interests granted in the Initial Group II Supplement and pledges,
assigns, conveys, delivers, transfers and sets over to the Trustee, for the
benefit of the Group II Noteholders, and hereby grants to the Trustee, for the
benefit of such Group II Noteholders, a security interest in, all of the
following property now owned or at any time hereafter acquired by HVF II or in
which HVF II now has or at any time in the future may acquire any right, title
or interest (collectively, the “Group II Indenture Collateral”):
(i)    the Group II Leasing Company Notes, including, without limitation, all
monies due and to become due to HVF II from any Group II Leasing Company under
or in connection with any Group II Leasing Company Note, whether payable as
principal, interest, fees, expenses, costs, indemnities, insurance recoveries,
damages for the breach of any provision of any Group II Leasing Company Note or
otherwise, all security for amounts payable thereunder and all rights, remedies,
powers, privileges and claims of HVF II against any other party under or with
respect to any Group II Leasing Company Note (whether arising pursuant to the
terms of such Group II Leasing Company Note or otherwise available to HVF II at
law or in equity), the right to enforce any Group II Leasing Company Note as
provided herein and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to any Group
II Leasing Company Note or the obligations of any party thereunder;
(ii)    the Group II Related Documents (other than the Group II Indenture),
including all monies due and to become due to HVF II under or in connection with
any Group II Related Document, whether payable as fees, expenses, costs,
indemnities, insurance recoveries, damages for the breach of any provision of
any Group II Related Document, all security for amounts payable thereunder and
all rights,

8
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

remedies, powers, privileges and claims of HVF II against any other party under
or with respect to any Group II Related Document (whether arising pursuant to
the terms of such Group II Related Document or otherwise available to HVF II at
law or in equity), the right to enforce any Group II Related Document as
provided herein and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to any Group
II Related Document or the obligations of any party thereunder;
(iii)    the Group II Collection Account, all monies on deposit from time to
time in the Group II Collection Account and all proceeds thereof;
(iv)    all additional property that may from time to time hereafter (pursuant
to the terms of the Group II Supplement or otherwise) be subjected to the grant
and pledge hereof by HVF II or by anyone on its behalf; and
(v)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
(b)    The foregoing grant is made in trust to secure the Group II Note
Obligations and to secure compliance with the provisions of the Group II
Indenture and any Group II Series Supplement, all as provided in the Group II
Indenture. The Trustee, as trustee on behalf of the Group II Noteholders,
acknowledges such grant, accepts the trusts under the Group II Indenture in
accordance with the provisions of the Group II Indenture agrees to perform its
duties required in the Group II Indenture. Except as otherwise stated in any
Group II Series Supplement, the Group II Indenture Collateral shall secure the
Group II Notes equally and ratably without prejudice, priority or distinction.
(c)    The Group II Indenture Collateral has been pledged to the Trustee to
secure each Series of Group II Notes. For all purposes hereunder and for the
avoidance of doubt, the Group II Indenture Collateral will be held by the
Trustee solely for the benefit of the Holders of the Group II Notes, and no
Noteholder of any Series of Notes that is not a Series of Group II Notes will
have any right, title or interest in, to or under the Group II Indenture
Collateral. For the avoidance of doubt, if it is determined that the Group II
Noteholders have any right, title or interest in, to or under the Group-Specific
Collateral with respect to any Group of Notes other than Group II Notes, then
the Group II Noteholders agree that their right, title and interest in, to or
under such Group-Specific Collateral shall be subordinate in all respects to the
claims or rights of the Noteholders with respect to such other Group of Notes,
and in such case, this Group II Supplement shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.
(d)    On the Initial Group II Closing Date, HVF II shall deliver or cause to be
delivered to the Trustee as security for the Group II Note Obligations, the RCFC
Series 2010-3 Note.  The Trustee shall take possession of the RCFC Series 2010-3
Note in New York, New York and shall at all times during the period of the Group
II Indenture maintain custody of the RCFC Series 2010-3 Note in New York, New
York. The RCFC Series 2010-3 Note shall be

9
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

accompanied by the indorsement of the RCFC Series 2010-3 Note in blank by an
effective indorsement.
(e)    On any date after the Initial Group II Closing Date on which HVF II
acquires an Additional Group II Leasing Company Note, HVF II shall deliver or
cause to be delivered to the Trustee as security for the Group II Note
Obligations, such Additional Group II Leasing Company Note.  The Trustee shall
take possession of such Additional Group II Leasing Company Note in New York,
New York and shall at all times during the period of the Group II Indenture
maintain custody of such Additional Group II Leasing Company Note in New York,
New York. Such Additional Group II Leasing Company Note shall be accompanied by
the indorsement of such Additional Group II Leasing Company Note in blank by an
effective indorsement.
Section 3.2.    Certain Rights and Obligations of HVF II Unaffected.
(a)    Actions With Respect to Base Related Documents and Group II Related
Documents. Without derogating from the absolute nature of the assignment granted
to the Trustee under this Group II Supplement or the rights of the Trustee
hereunder, unless a Group II Liquidation Event has occurred and is continuing
and except to the extent prohibited by Section 8.2, HVF II shall be permitted to
give all requests, notices, directions or approvals, if any, that are required
to be given in the normal course of business (which, for the avoidance of doubt,
does not include waivers of defaults under, or consent to amendments or
modifications of, any of the Base Related Documents and Group II Related
Documents) to any Person in accordance with the terms of the Base Related
Documents and Group II Related Documents.
(b)    Assignment of Group II Indenture Collateral to Trustee. The assignment of
the Group II Indenture Collateral to the Trustee on behalf of the Group II
Noteholders shall not (i) relieve HVF II from the performance of any term,
covenant, condition or agreement on HVF II’s part to be performed or observed
under or in connection with any of the Group II Leasing Company Related
Documents or from any liability to any Person thereunder or (ii) impose any
obligation on the Trustee or any such Group II Noteholders to perform or observe
any such term, covenant, condition or agreement on HVF II’s part to be so
performed or observed or impose any liability on the Trustee or any of the Group
II Noteholders for any act or omission on the part of HVF II or from any breach
of any representation or warranty on the part of HVF II.
(c)    Indemnification of Trustee. HVF II shall indemnify the Trustee against
any and all loss, liability or expense (including the reasonable fees and
expenses of counsel) incurred by it in connection with enforcing the Group II
Indenture or any Group II Related Document or preserving any of its rights to,
or realizing upon, any of the Group II Indenture Collateral; provided, however,
the foregoing indemnification shall not extend to any action by the Trustee that
constitutes negligence or willful misconduct by the Trustee or any other
indemnified person hereunder. The indemnification provided for in this Section
3.2(c) shall survive the removal of, or a resignation by, such Person as Trustee
as well as the termination of this Group II Supplement or any Group II Series
Supplement.

10
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 3.3.    Performance of Group II Leasing Company Related Documents.
Upon the occurrence of a Group II Leasing Company Amortization Event, promptly
following a request from the Trustee to do so and at HVF II’s expense, HVF II
agrees to take all such lawful action as the Trustee may request to compel or
secure the performance and observance by such party to any of the Base Related
Documents and Group II Related Documents, in each case, in accordance with the
applicable terms thereof, and to exercise any and all rights, remedies, powers
and privileges lawfully available to HVF II to the extent and in the manner
directed by the Trustee, including the transmission of notices of default
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by such party to any of the Base Related
Documents and Group II Related Documents, as applicable, of each of its
obligations under such Base Related Documents and Group II Related Documents, as
applicable.
If (i) HVF II shall have failed, within five (5) Business Days of receiving the
direction of the Trustee, to take commercially reasonable action to accomplish
such directions of the Trustee, (ii) HVF II refuses to take any such action,
(iii) the Trustee reasonably determines that such action must be taken
immediately or (iv) an Amortization Event with respect to any Series of Group II
Notes or any Group II Liquidation Event has occurred and is continuing, then the
Trustee may take such previously directed action and any related action
permitted under the Group II Indenture that the Trustee thereafter determines is
appropriate (without the need under this provision or any other provision under
the Group II Indenture to direct HVF II to take such action), on behalf of HVF
II and the Group II Noteholders.
HVF II does hereby make, constitute and appoint the Trustee its true and lawful
Attorney-in-Fact for it and in its name, stead and behalf to exercise any and
all rights, remedies, powers and privileges lawfully available to HVF II with
respect to any Group II Leasing Company Note pursuant to this Section 3.3.
Section 3.4.    Release of Collateral.
(a)    The Trustee shall, when required by the provisions of this Group II
Supplement or any Group II Series Supplement, execute instruments to release
property from the lien of this Group II Supplement or any or all Group II Series
Supplements, as applicable, or convey the Trustee’s interest in the same, in a
manner and under circumstances that are not inconsistent with the provisions of
this Group II Supplement or such Group II Series Supplements, as applicable. No
party relying upon an instrument executed by the Trustee as provided in this
Section 3.4 shall be bound to ascertain the Trustee’s authority, inquire into
the satisfaction of any conditions precedent or see to the application of any
moneys.
(b)    The Trustee shall, at such time as there are no Group II Notes
Outstanding, release any remaining portion of the Group II Indenture Collateral
from the lien of the Group II Supplement and release to HVF II any amounts then
on deposit in or credited to the Group II Collection Account. The Trustee shall
release property from the lien of this Group II Supplement pursuant to this
Section 3.4(b) only upon receipt of a Company Order accompanied by an

11
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Officer’s Certificate and an Opinion of Counsel meeting the applicable
requirements of Section 3.5.
Section 3.5.    Opinions of Counsel.
The Trustee shall receive at least seven (7) days’ notice when requested by HVF
II to take any action pursuant to Section 3.4, accompanied by copies of any
instruments involved and an Opinion of Counsel (which may be based on an
Officer’s Certificate), in form and substance reasonably satisfactory to the
Trustee, concluding that all such action will not materially and adversely
impair the security for the Group II Notes or the rights of the Group II
Noteholders in a manner not permitted under the Master Related Documents;
provided, however that such Opinion of Counsel shall not be required to express
an opinion as to the fair value of the Group II Indenture Collateral. Counsel
rendering any such opinion may rely, without independent investigation, on the
accuracy and validity of any certificate or other instrument delivered to the
Trustee in connection with any such action. For the avoidance of doubt, any
action pursuant to Section 3.4(a) relating to the release of Group II Indenture
Collateral or the conveyance by the Trustee of its security interest in the same
shall be deemed not to materially and adversely impair the security for any
Series of Notes that is not a Series of Group II Notes.
Section 3.6.    Stamp, Other Similar Taxes and Filing Fees.
HVF II shall indemnify and hold harmless the Trustee and each Group II
Noteholder from any present or future claim for liability for any stamp or other
similar tax and any penalties or interest with respect thereto, that may be
assessed, levied or collected by any jurisdiction in connection with the Group
II Indenture. HVF II shall pay, or reimburse the Trustee for, any and all
amounts in respect of, all search, filing, recording and registration fees,
taxes, excise taxes and other similar imposts that may be payable or reasonably
determined to be payable in respect of the execution, delivery, performance
and/or enforcement of the Group II Indenture.
Section 3.7.    Duty of the Trustee.
Except for actions expressly authorized by the Group II Indenture, the Trustee
shall take no action reasonably likely to impair the security interests created
hereunder in any of the Group II Indenture Collateral now existing or hereafter
created or to impair the value of any of the Group II Indenture Collateral now
existing or hereafter created.
                    




ARTICLE IV    

REPORTS

12
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 4.1.    Reports and Instructions to Trustee.
(a)    Daily Collection Reports. On each Business Day commencing on November 25,
2013, HVF II shall prepare and maintain, or cause to be prepared and maintained,
a record (each, a “Daily Group II Collection Report”) setting forth the
aggregate of the amounts deposited in the Group II Collection Account on the
immediately preceding Business Day. HVF II shall deliver a copy of the Daily
Group II Collection Report for each Business Day to the Trustee.
(b)    Quarterly Compliance Certificates. On the Payment Date in each of March,
June, September and December, commencing in June 2015, HVF II shall deliver to
the Trustee an Officer’s Certificate of HVF II to the effect that, except as
provided in a notice delivered pursuant to Section 8.3, no Amortization Event or
Potential Amortization Event with respect to any Series of Group II Notes
Outstanding has occurred during the three months prior to the delivery of such
certificate or is continuing as of the date of the delivery of such certificate.
(c)    Instructions as to Withdrawals and Payments. HVF II will furnish, or
cause to be furnished, to the Trustee or the Paying Agent, as applicable,
written instructions to make withdrawals and payments from the Group II
Collection Account and any other accounts specified in a Group II Series
Supplement and to make drawings under any Group II Series Enhancement, as
contemplated herein and in any Group II Series Supplement. The Trustee and the
Paying Agent shall promptly follow any such written instructions.
Section 4.2.    Reports to Noteholders.
(a)    On each Payment Date, the Paying Agent shall forward to each Group II
Noteholder of record as of the immediately preceding Record Date of each Series
of Group II Notes Outstanding the Monthly Noteholders’ Statement with respect to
such Series of Group II Notes, with a copy to the Rating Agencies and any Group
II Series Enhancement Provider with respect to such Series of Group II Notes,
which delivery may be satisfied by the Paying Agent posting, or causing to be
posted, such Monthly Noteholders’ Statement to a password-protected website made
available to such Group II Noteholders, the Rating Agencies and such Group II
Series Enhancement Providers or by any other reasonable means of electronic
transmission (including, without limitation, e-mail, file transfer protocol or
otherwise).
(b)    Annual Noteholders’ Tax Statement. Unless otherwise specified in the
applicable Group II Series Supplement, on or before January 31 of each calendar
year, beginning with calendar year 2013, the Paying Agent shall furnish to each
Person who at any time during the preceding calendar year was a Group II
Noteholder a statement prepared by or on behalf of HVF II containing the
information that is required to be contained in the Monthly Noteholders’
Statements with respect to such Series of Group II Notes aggregated for such
calendar year or the applicable portion thereof during which such Person was a
Group II Noteholder, together with such other customary information (consistent
with the treatment of the Group II Notes as debt) as HVF II deems necessary or
desirable to enable the Group II Noteholders to prepare their tax returns (each
such statement, an “Annual Noteholders’ Tax Statement”). Such obligations of

13
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

HVF II to prepare and the Paying Agent to distribute the Annual Noteholders’ Tax
Statement shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.
Section 4.3.    Group II Administrator.
Pursuant to the Group II Administration Agreement, the Group II Administrator
has agreed to provide certain services to HVF II and to take certain actions on
behalf of HVF II, including performing or otherwise satisfying any action,
determination, calculation, direction, instruction, notice, delivery or other
performance obligation, in each case, permitted or required by HVF II pursuant
to this Group II Supplement. Each Group II Noteholder by its acceptance of a
Group II Note and each of the parties hereto by its execution hereof, hereby
consents to the provision of such services and the taking of such action by the
Group II Administrator in lieu of HVF II and hereby agrees that HVF II’s
obligations hereunder with respect to any such services performed or action
taken shall be deemed satisfied to the extent performed or taken by the Group II
Administrator and to the extent so performed or taken by the Group II
Administrator shall be deemed for all purposes hereunder to have been so
performed or taken by HVF II; provided that, for the avoidance of doubt, none of
the foregoing shall create any payment obligation of the Group II Administrator
or relieve HVF II of any payment obligation hereunder.
Section 4.4.    Reports.
Delivery of reports to the Trustee is for informational purposes only and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including HVF II’s compliance with any of its covenants hereunder (as
to which the Trustee is entitled to rely exclusively on Officer’s Certificates).
ARTICLE V    

ALLOCATION AND APPLICATION OF COLLECTIONS
Section 5.1.    Group II Collection Account.
(a)    Establishment of Group II Collection Account. On or prior to November 25,
2013, HVF II, the Securities Intermediary and the Trustee shall have established
a securities account (such account, or if succeeded or replaced by another
account then such successor or replacement account, the “Group II Collection
Account”) in the name of, and under the control of, the Trustee that shall be
maintained for the benefit of the Group II Noteholders. If at any time a Trust
Officer obtains actual knowledge or receives written notice that the Group II
Collection Account is no longer an Eligible Account, the Trustee, within ten
(10) Business Days of obtaining such knowledge, shall cause the Group II
Collection Account to be moved to a Qualified Institution or a Qualified Trust
Institution and cause the depositary maintaining the new Group II Collection
Account to assume the obligations of the existing Securities Intermediary
hereunder.

14
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(b)    Administration of the Group II Collection Account. HVF II may instruct
(by standing instructions or otherwise) the institution maintaining the Group II
Collection Account to invest funds on deposit in such Group II Collection
Account from time to time in Permitted Investments; provided, however, that any
such investment in the Group II Collection Account shall mature not later than
the Business Day following the date on which such funds were received (including
funds received upon a payment in respect of a Permitted Investment made with
funds on deposit in the Group II Collection Account). Investments of funds on
deposit in administrative sub-accounts of the Group II Collection Account
established in respect of particular Group II Notes shall be required to mature
on or before the dates specified in the applicable Group II Series Supplement.
In the absence of written investment instructions hereunder, funds on deposit in
the Group II Collection Account shall remain uninvested. HVF II shall not direct
the disposal of any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment. The Trustee shall have no liability for any losses
incurred as a result of investments made at the direction of HVF II, and the
Trustee shall have no responsibility to monitor the investment rating of any
Permitted Investment.
(c)    Earnings from Group II Collection Account. All interest and earnings (net
of losses and investment expenses) paid on amounts on deposit in or credited to
the Group II Collection Account shall be deemed to be available and on deposit
for distribution.
(d)    Establishment of Group II Series Accounts. To the extent specified in the
Group II Series Supplement with respect to any Series of Group II Notes, the
Trustee may establish and maintain one or more Group II Series Accounts and/or
administrative sub-accounts of the Group II Collection Account to facilitate the
proper allocation of Group II Collections in accordance with the terms of such
Group II Series Supplement.
Section 5.2.    Trustee as Securities Intermediary.
(a)    With respect to the Group II Collection Account, the Trustee or other
Person maintaining such Group II Collection Account shall be the “securities
intermediary” (as defined in Section 8-102(a)(14) of the New York UCC and a
“bank” (as defined in Section 9-102(a)(8) of the New York UCC), in such
capacities, the “Securities Intermediary”) with respect to the Group II
Collection Account. If the Securities Intermediary is not the Trustee, HVF II
shall obtain the express agreement of such Person to the obligations of the
Securities Intermediary set forth in this Section 5.2.
(b)    The Securities Intermediary agrees that:
(i)    The Group II Collection Account is an account to which Financial Assets
will be credited;
(ii)    All securities or other property underlying any Financial Assets
credited to the Group II Collection Account shall be registered in the name of
the Securities Intermediary, indorsed to the Securities Intermediary or in blank
or credited to another securities account maintained in the name of the
Securities Intermediary and in

15
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

no case will any Financial Asset credited to the Group II Collection Account be
registered in the name of HVF II, payable to the order of HVF II or specially
indorsed to HVF II;
(iii)    All property delivered to the Securities Intermediary pursuant to this
Group II Supplement and all Permitted Investments thereof will be promptly
credited to the Group II Collection Account;
(iv)    Each item of property (whether investment property, security, instrument
or cash) credited to the Group II Collection Account shall be treated as a
Financial Asset;
(v)    If at any time the Securities Intermediary shall receive any order or
instruction from the Trustee directing transfer or redemption of any Financial
Asset relating to the Group II Collection Account or any instruction with
respect to the disposition of funds therein, the Securities Intermediary shall
comply with such entitlement order on instruction without further consent by HVF
II or the Group II Administrator;
(vi)    The Group II Collection Account shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement. For
purposes of the New York UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction within the meaning of Section 9-304 and Section
8-110 of the New York UCC and the Group II Collection Account (as well as the
Securities Entitlements related thereto) shall be governed by the laws of the
State of New York;
(vii)    The Securities Intermediary has not entered into, and until termination
of this Group II Supplement, will not enter into, any agreement with any other
Person relating to the Group II Collection Account and/or any Financial Assets
credited thereto pursuant to which it has agreed to comply with Entitlement
Orders or instructions (within the meaning of Section 9-104 of the New York UCC)
of such other Person and the Securities Intermediary has not entered into, and
until the termination of this Group II Supplement will not enter into, any
agreement with HVF II purporting to limit or condition the obligation of the
Securities Intermediary to comply with Entitlement Orders or instructions
(within the meaning of Section 9-104 of the New York UCC) as set forth in
Section 5.2(b)(v); and
(viii)    Except for the claims and interest of the Trustee and HVF II in the
Group II Collection Account, the Securities Intermediary knows of no claim to,
or interest in, the Group II Collection Account or in any Financial Asset
credited thereto. If the Securities Intermediary has actual knowledge of the
assertion by any other person of any lien, encumbrance, or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Group II Collection Account or in any Financial
Asset carried therein, the Securities Intermediary will promptly notify the
Trustee, the Group II Administrator and HVF II thereof.

16
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(c)    The Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Group II Collection Account and in all Proceeds
thereof, and shall be the only person authorized to originate Entitlement Orders
in respect of the Group II Collection Account.
(d)    The Securities Intermediary will promptly send copies of all statements
for the Group II Collection Account, which statements shall reflect any
financial assets credited thereto simultaneously to each of HVF II, the Group II
Administrator, and the Trustee at the addresses set forth in Section 11.9.
(e)    In the event that the Securities Intermediary has or subsequently obtains
by agreement, operation of law or otherwise a security interest in the Group II
Collection Account or any security entitlement credited thereto, the Securities
Intermediary hereby agrees that such security interest shall be subordinate to
the security interest of the Trustee for the benefit of the Group II
Noteholders. The financial assets and other items deposited to the Group II
Collection Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any Person other than the Trustee for the benefit of
the Group II Noteholders.
(f)    Notwithstanding anything in Section 5.1 or this Section 5.2 to the
contrary, the parties hereto agree that as permitted by Section 8-504(c)(1) of
the New York UCC, with respect to the Group II Collection Account, the
Securities Intermediary may satisfy the duty in Section 8-504(a) of the New York
UCC with respect to any cash to be credited to the Group II Collection Account
by crediting to such Group II Collection Account a general unsecured claim
against the Securities Intermediary, as a bank, payable on demand, for the
amount of such cash.
(g)    Notwithstanding anything in Section 5.1 or this Section 5.2 to the
contrary, with respect to the Group II Collection Account and any credit
balances not constituting Financial Assets credited thereto, the Securities
Intermediary shall be acting as a bank (as defined in Section 9-102(a)(8) of the
New York UCC) if the Group II Collection Account is deemed not to constitute a
securities account.
Section 5.3.    Group II Collections and Allocations.
(a)    Group II Collections in General. Until this Group II Supplement is
terminated pursuant to Section 11.6, HVF II shall, and the Trustee is authorized
(upon written instructions) to, cause all Group II Collections due and to become
due to HVF II or the Trustee, as the case may be, to be deposited to the Group
II Collection Account at such times as such amounts are due. HVF II agrees that
if any such monies, instruments, cash or other proceeds shall be received by HVF
II in an account other than the Group II Collection Account or in any other
manner, such monies, instruments, cash and other proceeds will not be commingled
by HVF II with any of its other funds or property, if any, but will be held
separate and apart therefrom and shall be held in trust by HVF II for, and
immediately (but in any event within two (2) Business Days from receipt)
remitted to, the Trustee, with any necessary indorsement. Subject to Section
9.11, all monies, instruments, cash and other proceeds received by the Trustee
pursuant to this Group II Supplement shall be promptly deposited in the Group II
Collection Account and shall be applied as provided in this Article V.

17
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(b)    Allocations for Group II Noteholders. On each day on which Group II
Collections are deposited into the Group II Collection Account, HVF II shall
allocate Group II Collections deposited into the Group II Collection Account in
accordance with this Article V and shall instruct the Trustee in writing to
withdraw the required amounts from the Group II Collection Account and make the
required deposits in any Group II Series Account in accordance with this Article
V, as modified by each Group II Series Supplement. HVF II shall make such
deposits or payments on the date indicated therein in immediately available
funds or as otherwise provided in the applicable Group II Series Supplement for
any Series of Group II Notes.
(c)    Sharing Group II Collections. In the manner described in the applicable
Group II Series Supplement, to the extent that Group II Principal Collections
that are allocated to any Series of Group II Notes on a Payment Date are not
needed to make payments to Group II Noteholders of such Series of Group II Notes
or required to be deposited in a Group II Series Account for such Series of
Group II Notes on such Payment Date, such Group II Principal Collections may, at
the direction of HVF II, be applied to cover principal payments due to or for
the benefit of Group II Noteholders of another Series of Group II Notes. Any
such reallocation will not result in a reduction in the Principal Amount of the
Series of Group II Notes to which such Group II Principal Collections were
initially allocated.
(d)    Unallocated Group II Principal Collections. If, after giving effect to
Section 5.3(c), Group II Principal Collections allocated to any Series of Group
II Notes on any Payment Date are in excess of the amount required to be paid in
respect of such Series of Group II Notes on such Payment Date, then any such
excess Group II Principal Collections shall be allocated to HVF II or such other
party as may be entitled thereto as set forth in any Group II Series Supplement.
Notwithstanding anything to the contrary contained herein, no Series of Notes
that are not Group II Notes shall have any right or claim to any such excess
Group II Principal Collections.
Section 5.4.    Determination of Monthly Interest.
Monthly payments of interest on each Series of Group II Notes shall be
determined, allocated and distributed in accordance with the procedures set
forth in the applicable Group II Series Supplement.
Section 5.5.    Determination of Monthly Principal.
Monthly payments of principal of each Series of Group II Notes shall be
determined, allocated and distributed in accordance with the procedures set
forth in the applicable Group II Series Supplement. All principal of or interest
on any Series of Group II Notes, however, shall be due and payable no later than
the Legal Final Payment Date with respect to such Series of Group II Notes.
ARTICLE VI    

DISTRIBUTIONS

18
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Unless otherwise specified in the applicable Group II Series Supplement, on each
Payment Date, the Paying Agent shall pay to the Group II Noteholders of each
Series of Group II Notes of record on the preceding Record Date the amounts
payable thereto hereunder by check mailed first-class postage prepaid to such
Group II Noteholder at the address for such Group II Noteholder appearing in the
Note Register except that with respect to Group II Notes registered in the name
of a Clearing Agency or its nominee, such amounts shall be payable by wire
transfer of immediately available funds released by the Trustee or the Paying
Agent from the applicable Group II Series Account no later than Noon (New York
City time) on the Payment Date for credit to the account designated by such
Clearing Agency or its nominee, as applicable; provided, however, that, the
final principal payment due on a Group II Note shall only be paid to the Group
II Noteholder of a Definitive Note on due presentment of such Definitive Note
for cancellation in accordance with the provisions of the Group II Note.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES
HVF II hereby represents and warrants, for the benefit of the Trustee and the
Group II Noteholders, as follows as of the Initial Group II Closing Date and
each Series Closing Date with respect to any Series of Group II Notes:
Section 7.1.    Security Interests.
(a)    This Group II Supplement creates a valid and continuing Lien on the Group
II Indenture Collateral in favor of the Trustee on behalf of the Group II
Noteholders, which Lien on the Group II Indenture Collateral has been perfected
and is prior to all other Liens (other than Group II Permitted Liens), and is
enforceable as such as against creditors of and purchasers from HVF II in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing.
(b)    HVF II has received all consents and approvals required by the terms of
the Group II Indenture Collateral to the pledge of the Group II Indenture
Collateral to the Trustee.
(c)    Each of the Group II Leasing Company Notes is registered in the name of
the Trustee and has been delivered to the Trustee. All other action necessary
(including the filing of UCC-1 financing statements) to protect and perfect the
Trustee’s security interest for the benefit of the Group II Noteholders in the
Group II Indenture Collateral now in existence and hereafter acquired or created
has been duly and effectively taken.
(d)    Other than the security interest granted to the Trustee hereunder, HVF II
has not pledged, assigned, sold or granted a security interest in the Group II
Indenture Collateral. No security agreement, financing statement, equivalent
security or lien instrument or

19
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

continuation statement listing HVF II as debtor covering all or any part of the
Group II Indenture Collateral is on file or of record in any jurisdiction,
except such as may have been filed, recorded or made by HVF II in favor of the
Trustee on behalf of the Group II Noteholders in connection with this Group II
Supplement, and HVF II has not authorized any such filing.
(e)    HVF II’s legal name is Hertz Vehicle Financing II LP and its location
within the meaning of Section 9-307 of the applicable UCC is the State of
Delaware.
(f)    Except for a change made pursuant to Section 8.7, (i) HVF II’s sole place
of business and chief executive office shall be at 225 Brae Boulevard, Park
Ridge, New Jersey 07656, and the places where its records concerning the
Collateral are kept are at: (A) 225 Brae Boulevard, Park Ridge, New Jersey 07656
and (B) 14501 Hertz Quail Springs Parkway, Oklahoma City, OK 73134 and (ii) HVF
II’s jurisdiction of organization is Delaware. HVF II does not transact, and has
not transacted, business under any other name.
(g)    All authorizations in this Group II Supplement for the Trustee to indorse
checks, instruments and securities and to execute financing statements,
continuation statements, security agreements and other instruments with respect
to the Group II Indenture Collateral and to take such other actions with respect
to the Group II Indenture Collateral authorized by this Indenture are powers
coupled with an interest and are irrevocable.
(h)    The Group II General Intangibles Collateral constitutes “general
intangibles” within the meaning of the New York UCC.
(i)    HVF II owns and has good and marketable title to the Group II Indenture
Collateral free and clear of any Liens (other than Group II Permitted Liens).
(j)    HVF II has caused or will have caused, within ten (10) days of the date
hereof, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Group II General Intangibles Collateral and the
Group II Indenture Collateral constituting Investment Property granted to the
Trustee in favor of the Group II Noteholders hereunder.
(k)    HVF II has not authorized the filing of and is not aware of any financing
statements against HVF II that include a description of collateral covering the
Group II Indenture Collateral other than any financing statement relating to the
security interest granted to the Trustee in favor of the Trustee for the benefit
of the Group II Noteholders hereunder or that has been terminated. HVF II is not
aware of any judgment or tax lien filings against HVF II.
(l)    HVF II is a Registered Organization.
Section 7.2.    Group II Leasing Company Related Documents.
There are no Group II Leasing Company Amortization Events or Group II Potential
Leasing Company Amortization Events continuing, in each case, as of June 17,
2015

20
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(in each case, for the avoidance of doubt, after giving effect to all waivers
obtained by HVF II as of such date).
Section 7.3.    Other Representations.
All representations and warranties of HVF II made in each Group II Related
Document to which it is a party are true and correct (in all material respects
to the extent any such representations and warranties do not incorporate a
materiality limitation in their terms) as of such date (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date) and are repeated herein as
though fully set forth herein. All representations and warranties of HVF II made
in the Base Indenture are true and correct (in all material respects to the
extent any such representations and warranties do not incorporate a materiality
limitation in their terms) as of such date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date) and are repeated herein as though fully set
forth herein, but replacing each reference therein to “Base Related Documents”
with “Base Related Documents and Group II Related Documents”.
ARTICLE VIII    

COVENANTS
Section 8.1.    Payment of Notes.
HVF II shall pay the principal of and interest on the Group II Notes pursuant to
the provisions of the Group II Indenture and any applicable Group II Series
Supplement. Principal and interest shall be considered paid on the date due if
the Paying Agent holds on that date money designated for and sufficient to pay
all principal and interest then due.
Section 8.2.    Compliance with Related Documents.
HVF II agrees that it will not:
(i)    amend, modify, waive, supplement, terminate, surrender, or discharge, or
agree to any amendment, modification, supplement, termination, waiver,
surrender, or discharge of, the terms of any Group II Indenture Collateral,
including any of the Group II Related Documents (other than the Group II
Indenture in accordance with the provisions of Article X),
(ii)    take any action to compel or secure performance or observation by any
such obligor of its obligations applicable to any Group II Leasing Company or
HVF II or
(iii)    consent to the assignment of any such Group II Related Document by any
other party thereto

21
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(each action described in foregoing clauses (i), (ii) and (iii), the “Group II
Related Document Actions”), in each case, without (A) the prior written consent
of the Requisite Group II Investors, (B) satisfying the Rating Agency Condition
with respect to each Series of Group II Notes Outstanding and (C) satisfaction
of any other applicable conditions and compliance with any applicable covenants,
in each case, as may be set forth in any Group II Series Supplement; provided
that, if any such Group II Related Document Action does not materially adversely
affect the Group II Noteholders of one or more, but not all, Series of Group II
Notes, as evidenced by an Officer’s Certificate of HVF II, any such Series of
Group II Notes that is not materially adversely affected by such Group II
Related Document Action shall be deemed not Outstanding for purposes of
obtaining such consent (and the related calculation of Requisite Group II
Investors shall be modified accordingly); provided further, that, if any such
Group II Related Document Action does not materially adversely affect any Group
II Noteholders, as evidenced by an Officer’s Certificate of HVF II, HVF II shall
be entitled to effect such Group II Related Document Action without the prior
written consent of the Trustee or any Group II Noteholder.
For the avoidance of doubt, and notwithstanding anything herein or in any Group
II Related Document to the contrary, any amendment, modification, waiver,
supplement, termination or surrender of any Group II Related Document relating
solely to a particular Series of Group II Notes shall be deemed not to
materially adversely affect the Group II Noteholders of any other Series of
Group II Notes.
Section 8.3.    Notice of Defaults.
Within five (5) Business Days of any Authorized Officer of HVF II obtaining
actual knowledge of any Potential Amortization Event or Amortization Event with
respect to any Series of Group II Notes Outstanding, HVF II shall give the
Trustee and the Rating Agencies with respect to each Series of Group II Notes
Outstanding notice thereof, together with an Officer’s Certificate of HVF II
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by HVF II.
Section 8.4.    Further Requests.
HVF II will promptly furnish to the Trustee such other information relating to
the Group II Notes as, and in such form as, the Trustee may reasonably request
in connection with the transactions contemplated hereby or by any Group II
Series Supplement.
Section 8.5.    Further Assurances.
(a)    HVF II shall do such further acts and things, and execute and deliver to
the Trustee such additional assignments, agreements, powers and instruments, as
are necessary or desirable to maintain the security interest of the Trustee in
the Group II Indenture Collateral on behalf of the Group II Noteholders as a
perfected security interest subject to no prior Liens (other than Group II
Permitted Liens) and to carry into effect the purposes of this Group II
Supplement or the other Group II Related Documents or to better assure and
confirm unto the Trustee or the Group II Noteholders their rights, powers and
remedies hereunder, including, without limitation

22
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

filing all UCC financing statements, continuation statements and amendments
thereto necessary to achieve the foregoing. If HVF II fails to perform any of
its agreements or obligations under this Section 8.5(a), the Trustee shall, at
the direction of the Required Series Noteholders of any Series of Group II
Notes, itself perform such agreement or obligation, and the expenses of the
Trustee incurred in connection therewith shall be payable by HVF II upon the
Trustee’s demand therefor. The Trustee is hereby authorized to execute and file
any financing statements, continuation statements or other instruments necessary
or appropriate to perfect or maintain the perfection of the Trustee’s security
interest in the Group II Indenture Collateral.
(b)    Unless otherwise specified in a Group II Series Supplement, if any amount
payable under or in connection with any of the Group II Indenture Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and physically delivered to the Trustee hereunder,
and shall, subject to the rights of any Person in whose favor a prior Lien has
been perfected, be duly indorsed in a manner satisfactory to the Trustee and
delivered to the Trustee promptly.
(c)    HVF II shall warrant and defend the Trustee’s right, title and interest
in and to the Group II Indenture Collateral and the income, distributions and
proceeds thereof, for the benefit of the Trustee on behalf of the Group II
Noteholders, against the claims and demands of all Persons whomsoever.
(d)    On or before March 31 of each calendar year, commencing with March 31,
2015, HVF II shall furnish to the Trustee an Opinion of Counsel either stating
that, in the opinion of such counsel, such action has been taken with respect to
the recording, filing, re-recording and refiling of this Group II Supplement,
any indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements, continuation
statements and amendments thereto as are necessary to maintain the perfection of
the lien and security interest created by this Group II Supplement in the Group
II Indenture Collateral and reciting the details of such action or stating that
in the opinion of such counsel no such action is necessary to maintain the
perfection of such lien and security interest. Such Opinion of Counsel shall
also describe the recording, filing, re-recording and refiling of this Group II
Supplement, any indentures supplemental hereto and any other requisite documents
and the execution and filing of any financing statements, continuation
statements and amendments thereto that will, in the opinion of such counsel, be
required to maintain the perfection of the lien and security interest of this
Group II Supplement in the Group II Indenture Collateral until March 31 in the
following calendar year.
Section 8.6.    Dividends, Officers’ Compensation, etc.
HVF II will not declare or pay any distributions on any of its partnership
interests or membership interest; provided, however, that so long as no
Amortization Event or Potential Amortization Event has occurred and is
continuing with respect to any Series of Group II Notes Outstanding or would
result therefrom, HVF II and the HVF II General Partner may declare and pay
distributions out of capital or earnings computed in accordance with GAAP
applied on a

23
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

consistent basis. HVF II will not pay any wages or salaries or other
compensation to its officers, directors, employees or others except out of
earnings computed in accordance with GAAP.
Section 8.7.    Legal Name; Location Under Section 9-307.
HVF II will neither change its location (within the meaning of Section 9-307 of
the applicable UCC) or its legal name without at least thirty (30) days’ prior
written notice to the Trustee and the RCFC Collateral Agent. In the event that
HVF II desires to so change its location or change its legal name, HVF II will
make any required filings and prior to actually changing its location or its
legal name HVF II will deliver to the Trustee (i) an Officer’s Certificate of
HVF II and an Opinion of Counsel confirming that all required filings have been
made to continue the perfected interest of the Trustee on behalf of the
Noteholders in the Collateral in respect of the new location or new legal name
of HVF II and (ii) copies of all such required filings with the filing
information duly noted thereon by the office in which such filings were made.
Section 8.8.    Information. Upon request by the Trustee, HVF II will deliver or
cause to be delivered to the Trustee:
(a)    a copy of any notice, financial information, certificates, statements,
reports and other materials delivered by any Group II Leasing Company to HVF II
pursuant to the related Group II Leasing Company Related Documents; and
(b)    such additional information regarding the financial position, results of
operations or business of any Group II Leasing Company or any Group II Lessee as
the Trustee may reasonably request to the extent that such Group II Leasing
Company or Group II Lessee, as the case may be, delivers such information to HVF
II pursuant to any Group II Leasing Company Related Documents.
Section 8.9.    Additional Leasing Companies.
HVF II will not designate any Additional Group II Leasing Company or acquire any
Additional Group II Leasing Company Notes, in each case, without first
satisfying the Rating Agency Condition with respect to each Series of Group II
Notes Outstanding.
Section 8.10.    Payment of Taxes and Governmental Obligations.
HVF II will pay and discharge, at or before maturity, its tax liabilities and
other governmental obligations, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, in accordance with GAAP,
reserves as appropriate for the accrual of any of the same.
ARTICLE IX    

AMORTIZATION EVENTS AND REMEDIES

24
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 9.1.    Amortization Events.
If any one of the following events shall occur during the Revolving Period or
the Controlled Amortization Period, if any, with respect to any Series of Group
II Notes:
(a)    the occurrence of an Event of Bankruptcy with respect to HVF II or the
HVF II General Partner;
(b)    the Securities and Exchange Commission or other regulatory body having
jurisdiction reaches a final determination that HVF II is an “investment
company” or is under the “control” of an “investment company” under the
Investment Company Act; or
(c)    any other event shall occur that may be specified in any Group II Series
Supplement as an “Amortization Event” with respect to the related Series of
Group II Notes;
Then,
(i)    in the case of any event described in clause (a) or (b) above an
“Amortization Event” with respect to all Series of Group II Notes then
outstanding shall immediately occur without any notice or other action on the
part of the Trustee or any Noteholder, and
(ii)    in the case of any event described in clause (c) above, an “Amortization
Event” with respect to such Series of Group II Notes shall occur in accordance
with, and subject to the conditions (including, without limitation, any
conditions with respect to notice, other action, the continuation of such event,
grace or cure periods, or otherwise) specified in, the Group II Series
Supplement with respect to such Series of Group II Notes.


Section 9.2.    Rights of the Trustee upon Amortization Event or Certain Other
Events of Default.
(a)    General and Group II Leasing Company Related Documents. If any
Amortization Event shall have occurred and be continuing, then the Trustee, at
the written direction of the Requisite Group II Investors (in the case where
such Amortization Event is with respect to all Series of Group II Notes) or
Required Series Noteholders with respect to any Series of Group II Notes with
respect to which such Amortization Event has occurred and is continuing (in the
case where such Amortization Event is with respect to less than all Series of
Group II Notes), shall exercise (and HVF II agrees to exercise) from time to
time any rights and remedies available to it on behalf of the applicable Group
II Noteholders under applicable law or any Group II Related Documents, including
the rights and remedies available to the Trustee as a Beneficiary under the RCFC
Collateral Agency Agreement, and all other rights, remedies, powers, privileges
and claims of HVF II relating to the Group II Indenture Collateral against any
party to any Group II Leasing Company Related Documents, including the right or
power to take any action to compel performance or observance by any Group II
Leasing Company and to give

25
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

any consent, request, notice, direction, approval, extension or waiver in
respect of the Group II Leasing Company Related Documents.
(b)    Group II Liquidation Event. If any Group II Liquidation Event shall have
occurred and be continuing with respect to any Series of Group II Notes, then
the Trustee may or, at the direction of the Requisite Group II Investors (in the
case where such Group II Liquidation Event is with respect to all Series of
Group II Notes) or at the direction of the Required Series Noteholders of any
Series of Group II Notes with respect to which such Group II Liquidation Event
shall have occurred (in the case where such Group II Liquidation Event is with
respect to less than all Series of Group II Notes), shall, exercise from time to
time any rights and remedies available to it as the result of such occurrence
under the Group II Leasing Company Related Documents (including the rights and
remedies available to it as a Beneficiary under the RCFC Collateral Agency
Agreement).     
(c)    Failure of Leasing Company Trustee, Leasing Companies, RCFC Collateral
Agent or Lessees to Take Action. If, after the occurrence of any Group II
Liquidation Event with respect to any Series of Group II Notes, any Group II
Leasing Company Trustee, the RCFC Collateral Agent or any Group II Lessee fails
to take action to accomplish any instructions given to it by the Trustee within
fifteen (15) Business Days of receipt thereof, then the Trustee may or, at the
direction of the Requisite Group II Investors (in the case where such Group II
Liquidation Event is with respect to all Series of Group II Notes) or at the
direction of the Required Series Noteholders of any Series of Group II Notes
with respect to which such Group II Liquidation Event shall have occurred (in
the case where such Group II Liquidation Event is with respect to less than all
Series of Group II Notes), shall take such action or such other appropriate
action on behalf of such Group II Leasing Company Trustee, the RCFC Collateral
Agent or such Group II Lessee. In the event that the Trustee determines to take
action pursuant to the immediately preceding sentence, the Trustee may direct
the RCFC Collateral Agent to institute legal proceedings for the appointment of
a receiver or receivers to take possession of some or all of the Group II
Eligible Vehicles pending the sale thereof, and the Trustee may institute legal
proceedings for the appointment of a receiver or receivers pursuant to the
powers of sale granted by this Group II Supplement or to a judgment, order or
decree made in any judicial proceeding for the foreclosure or involving the
enforcement of this Group II Supplement.
(d)    Additional Remedies. In addition to any rights and remedies now or
hereafter granted hereunder or under applicable law with respect to the Group II
Indenture Collateral, the Trustee shall have all of the rights and remedies of a
secured party under the UCC as enacted in any applicable jurisdiction.
(e)    Amortization Event.
(i)    Upon the occurrence of an Amortization Event with respect to one or more,
but not all, Outstanding Series of Group II Notes, the Trustee shall exercise
all remedies hereunder to the extent necessary to pay all interest on and
principal of the related Series of Group II Notes up to the Principal Amount of
each such Series of Group II Notes; provided that, any such actions shall not
adversely affect in any material respect

26
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

the interests of the Group II Noteholders of any Series of Group II Notes
Outstanding with respect to which no Amortization Event shall have occurred.
(ii)    Any amounts relating to the Group II Indenture Collateral or the Group
II Note Obligations obtained by the Trustee on account of or as a result of the
exercise by the Trustee of any rights or remedies specified in this Article IX
shall be held by the Trustee as additional collateral for the repayment of Group
II Note Obligations with respect to each Series of Group II Notes with respect
to which such rights or remedies were exercised and shall be applied as provided
in Article V. If so specified in the applicable Group II Series Supplement, the
Trustee may agree not to exercise any rights or remedies available to it as a
result of the occurrence of an Amortization Event with respect to a Series of
Group II Notes to the extent set forth therein.
Section 9.3.    Other Remedies.
Subject to the terms and conditions of the Group II Indenture, if an
Amortization Event occurs and is continuing, the Trustee may pursue any remedy
available to it on behalf of the Group II Noteholders under applicable law or in
equity to collect the payment of principal of or interest on the Group II Notes
(or the applicable Series of Group II Notes, in the case of an Amortization
Event with respect to less than all Series of Group II Notes) or to enforce the
performance of any provision of such Group II Notes, the Group II Indenture, any
Group II Series Supplement or any other Group II Related Document, in each case,
with respect to such Series of Group II Notes.
The Trustee may maintain a proceeding even if it does not possess any of the
Group II Notes or does not produce any of them in the proceeding, and any such
proceeding instituted by the Trustee shall be in its own name as trustee. All
remedies are cumulative to the extent permitted by law.
Section 9.4.    Waiver of Past Events.
With respect to any existing Potential Amortization Event or Amortization Event
described in Section 9.1(c), any such Potential Amortization Event or
Amortization Event (and, in any such case, any consequences thereof) with
respect to such Series of Group II Notes may be waived as set forth in the
related Group II Series Supplement. Upon any such waiver, such Potential
Amortization Event shall cease to exist with respect to such Series of Group II
Notes, and any Amortization Event with respect to such Series of Group II Notes
arising therefrom shall be deemed to have been cured for every purpose of the
Group II Indenture and related Group II Series Supplement, but no such waiver
shall extend to any subsequent or other Potential Amortization Event or
Amortization Event or impair any right consequent thereon. With respect to any
existing Potential Amortization Event or Amortization Event described in Section
9.1(a) or (b), any such Potential Amortization Event or Amortization Event (and,
in any such case, the consequences thereof) with respect to the Group II Notes
shall only be waived with the written consent of each Group II Noteholder. Upon
any such waiver, such Potential Amortization Event shall cease to exist with
respect to each Series of Group II Notes, and any Amortization Event with
respect to each Series of Group II Notes arising therefrom shall be deemed to
have been

27
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

cured for every purpose of the Group II Indenture and each Group II Series
Supplement, but no such waiver shall extend to any subsequent or other Potential
Amortization Event or Amortization Event or impair any right consequent thereon.
The Trustee shall provide notice to each Rating Agency of any waiver by the
Group II Noteholders of any Series of Group II Notes pursuant to this Section
9.4.
Section 9.5.    Control by Requisite Investors.
The Requisite Group II Investors (or, where such remedy relates only to one or
more particular Series of Group II Notes, the Required Series Noteholders of any
such Series of Group II Notes) may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee on behalf of
such Group II Noteholders or exercising any trust or power conferred on the
Trustee. Subject to Section 7.1 of the Base Indenture, the Trustee may, however,
refuse to follow any direction that conflicts with law or the Group II
Indenture, that the Trustee determines may be unduly prejudicial to the rights
of other Group II Noteholders, or that may involve the Trustee in personal
liability.
Section 9.6.    Limitation on Suits.
Any other provision of the Group II Indenture to the contrary notwithstanding,
no Group II Noteholder of any Series of Group II Notes shall have any right to
institute a proceeding, judicial or otherwise, (x) with respect to the Group II
Indenture or (y) for any other remedy with respect to the Group II Indenture or
such Series of Group II Notes unless:
(a)    such Group II Noteholder gives to the Trustee written notice of a
continuing Amortization Event with respect to such Series of Group II Notes;
(b)    the Group II Noteholders of at least 25% of the Aggregate Group II
Principal Amount of such Series of Group II Notes make a written request to the
Trustee to pursue the remedy;
(c)    such Group II Noteholder or Group II Noteholders offer and, if requested,
provide to the Trustee indemnity satisfactory to the Trustee against any loss,
liability or expense;
(d)    the Trustee does not comply with the request within 60 days after receipt
of the request and the offer and, if requested, the provision of indemnity; and
(e)    during such 60-day period the Required Noteholders of such Series of
Group II Notes do not give the Trustee a direction inconsistent with the
request.
A Group II Noteholder may not use the Group II Indenture to prejudice the rights
of another Group II Noteholder or to obtain a preference or priority over
another Group II Noteholder.
Section 9.7.    Right of Holders to Bring Suit.
Subject to Section 9.6 and Section 10.15 of the Base Indenture, the right of any
Group II Noteholder to bring suit for the enforcement of any payment of
principal of or interest

28
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

on any Group II Note, in each case, on or after the respective due dates
therefor expressed in such Group II Note, is absolute and unconditional and
shall not be impaired or affected without the consent of such Group II
Noteholder.
Section 9.8.    Collection Suit by the Trustee.
If any Amortization Event arising from the failure to make a payment in respect
of a Series of Group II Notes occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against HVF II for the whole amount of principal and interest remaining
unpaid on the Group II Notes of such Series of Group II Notes and interest on
overdue principal and, to the extent lawful, interest and such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
Section 9.9.    The Trustee May File Proofs of Claim.
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the Group
II Noteholders relating to the Group II Indenture Collateral or the Group II
Note Obligations allowed in any judicial proceedings relative to HVF II (or any
other obligor upon the Group II Notes), its creditors or its property, and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claim and any custodian in any such
judicial proceeding is hereby authorized by each Group II Noteholder to make
such payments to the Trustee and, in the event that the Trustee shall consent to
the making of such payments directly to such Group II Noteholders, to pay the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.5 of the Base Indenture. To the extent
that the payment of any such compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel, and any other amounts due the Trustee
under Section 7.5 of the Base Indenture out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money and other properties which such Group II Noteholders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any such Group II Noteholder any plan of reorganization, arrangement,
adjustment or composition affecting the Group II Notes of any Group II
Noteholder or the rights of any such Group II Noteholder thereof, or to
authorize the Trustee to vote in respect of the claim of any such Group II
Noteholder in any such proceeding.
Section 9.10.    Priorities.
If the Trustee collects any money pursuant to this Article, the Trustee shall
pay out the money in accordance with the provisions of Article V.

29
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 9.11.    Rights and Remedies Cumulative.
No right or remedy herein conferred upon or reserved to the Trustee or to the
holders of Group II Notes is intended to be exclusive of any other right or
remedy, and every right or remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given under the Group
II Indenture or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under the Group II Indenture, or
otherwise, shall not prevent the concurrent assertion or employment of any other
valid right or remedy.
Section 9.12.    Delay or Omission Not Waiver.
No delay or omission of the Trustee or of any Group II Noteholder to exercise
any right or remedy accruing upon any Amortization Event shall impair any such
right or remedy or constitute a waiver of any such Amortization Event or
acquiescence thereto (other than any such right or remedy that by its terms
requires such Amortization Event to be continuing at the time of exercising such
right or remedy). Every right and remedy given by this Article IX or by law to
the Trustee or to each Group II Noteholder may be exercised from time to time,
and as often as may be deemed expedient, by the Trustee or such Group II
Noteholder, as the case may be. For the avoidance of doubt, this Section 9.12
shall be subject to and qualified in its entirety by Section 10.2(c).
Section 9.13.    Reassignment of Surplus.
After termination of this Group II Supplement and the payment in full of the
Group II Note Obligations, any proceeds of the Group II Indenture Collateral
received or held by the Trustee shall be turned over to HVF II and the Group II
Indenture Collateral shall be reassigned to HVF II by the Trustee without
recourse to the Trustee and without any representations, warranties or
agreements of any kind.
ARTICLE X    

AMENDMENTS
Section 10.1.    Without Consent of the Noteholders.
(a)    Without the consent of any Group II Noteholder, at any time and from time
to time, HVF II and the Trustee may amend, modify, or waive the provisions of
this Group II Supplement or any Group II Series Supplement:
(i)    to create a new Series of Group II Notes;
(ii)    to add to the covenants of HVF II for the benefit of any Group II
Noteholders (and if such covenants are to be for the benefit of less than all
Series of Group II Notes, stating that such covenants are expressly being
included solely for the benefit of such Series of Group II Notes) or to
surrender any right or power herein

30
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

conferred upon HVF II (provided, however, that HVF II will not pursuant to this
Section 10.1(a)(ii) surrender any right or power it has under any Group II
Related Documents);
(iii)    to mortgage, pledge, convey, assign and transfer to the Trustee any
additional property or assets, or increase the amount of such property or assets
that are required as security for the Group II Notes and to specify the terms
and conditions upon which such additional property or assets are to be held and
dealt with by the Trustee and to set forth such other provisions in respect
thereof as may be required by the Group II Supplement or as may, consistent with
the provisions of the Group II Supplement, be deemed appropriate by HVF II and
the Trustee, or to correct or amplify the description of any such property or
assets at any time so mortgaged, pledged, conveyed and transferred to the
Trustee on behalf of the Group II Noteholders;
(iv)    to cure any mistake, ambiguity, defect, or inconsistency or to correct
or supplement any provision contained in this Group II Supplement or in any
Group II Series Supplement or in any Group II Notes issued hereunder;
(v)    to provide for uncertificated Group II Notes in addition to certificated
Group II Notes;
(vi)    to add to or change any of the provisions of this Group II Supplement to
such extent as shall be necessary to permit or facilitate the issuance of Group
II Notes in bearer form, registrable or not registrable as to principal, and
with or without interest coupons;
(vii)    to evidence and provide for the acceptance of appointment hereunder by
a successor Trustee with respect to the Group II Notes of one or more Series of
Group II Notes and to add to or change any of the provisions of this Group II
Supplement as shall be necessary to provide for or facilitate the administration
of the trusts hereunder by more than one Trustee;
(viii)    to correct or supplement any provision herein that may be inconsistent
with any other provision herein or therein or to make any other provisions with
respect to matters or questions arising under this Group II Supplement or in any
Group II Series Supplement; or
(ix)    to effect any amendments hereto reasonably necessary to accommodate the
purchase of any Additional Group II Leasing Company Note purchased in accordance
with Section 8.9 hereof;
provided, however, that, as evidenced by an Officer’s Certificate of HVF II,
such action shall not adversely affect in any material respect the interests of
any Group II Noteholder or Group II Series Enhancement Provider.
(b)    Group II Series Supplements. Upon the request of HVF II and receipt by
the Trustee of the documents described in Section 2.2, the Trustee shall join
with HVF II in the

31
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

execution of any Group II Series Supplement authorized or permitted by the terms
of the Group II Supplement and shall make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such Group II Series Supplement that affects its own
rights, duties or immunities under the Group II Indenture or otherwise.
Section 10.2.    With Consent of the Noteholders.
(a)    Except as provided in Section 10.1, the provisions of this Group II
Supplement may from time to time be amended, modified or waived, if (i) such
amendment, modification or waiver is in writing and is consented to in writing
by HVF II, the Trustee and the Requisite Group II Investors, provided that, with
respect to any such amendment, modification or waiver that does not adversely
affect in any material respect one or more Series of Group II Notes, as
evidenced by an Officer’s Certificate of HVF II, each such Series of Group II
Notes will be deemed not Outstanding for purposes of the foregoing consent (and
the calculation of the Requisite Group II Investors (including the Aggregate
Group II Principal Amount) will be modified accordingly) and (ii) the Rating
Agency Condition with respect to each Series of Group II Notes Outstanding is
satisfied with respect to such amendment, modification, or waiver; provided
that, HVF II shall be permitted to issue any Subordinated Series of Group II
Notes and effect any amendments hereto reasonably necessary to effect such
issuance without the consent of any Group II Noteholder (other than the Required
Noteholders of each such previously issued Subordinated Series of Group II
Notes); provided further that, the Rating Agency Condition with respect to each
Series of Group II Notes Outstanding shall have been satisfied with respect to
such issuance of such Subordinated Series of Group II Notes and that each
Subordinated Series of Group II Notes shall be deemed to be subordinated in all
material respects to each Series of Group II Notes.
(b)    Notwithstanding the foregoing (but subject, in each case, to satisfaction
of the Rating Agency Condition with respect to each Series of Group II Notes
Outstanding):
(i)    any modification of this Section 10.2 or any requirement hereunder that
any particular action be taken by Group II Noteholders holding the relevant
percentage in Principal Amount of the Group II Notes shall require the consent
of each Group II Noteholder materially adversely affected thereby; and
(ii)    any amendment, waiver or other modification to this Group II Supplement
or any Group II Series Supplement that would (A) extend the due date for, or
reduce the interest rate or principal amount of any Group II Note, or the amount
of any scheduled repayment or prepayment of interest on any Group II Note (or
reduce the principal amount of or rate of interest on any Group II Note) shall
require the consent of each holder of such Group II Note materially adversely
affected thereby; (B) affect adversely in any material respect the interests,
rights or obligations of any Group II Noteholder individually in comparison to
any other Group II Noteholder shall require the consent of such Group II
Noteholder; or (C) amend or otherwise modify any Amortization Event shall
require the consent of each Group II Noteholder to which such Amortization Event
applies that would be materially adversely affected thereby.

32
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

(c)    No failure or delay on the part of any Group II Noteholder or the Trustee
in exercising any power or right under this Group II Supplement or any other
Group II Related Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right; provided
that, for the avoidance of doubt, any exercise of any such right or power shall
remain subject to each condition expressly specified in any Group II Related
Document with respect to such exercise.
(d)    It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
(e)    HVF II will not consent to the issuance of any series of notes by a Group
II Leasing Company under its Group II Leasing Company Related Documents that is
secured by the same pool of assets that is direct collateral for a Group II
Leasing Company Note without the prior written consent of the Requisite Group II
Investors.
Section 10.3.    Supplements and Amendments.
Each amendment or other modification to this Group II Supplement shall be set
forth in a Group II Supplemental Indenture. The initial effectiveness of each
Group II Supplemental Indenture shall be subject to the satisfaction of the
Rating Agency Condition with respect to each Series of Group II Notes
Outstanding and the delivery to the Trustee of an Officer’s Certificate and an
Opinion of Counsel that such Group II Supplemental Indenture is authorized or
permitted by this Group II Supplement. Subject to the terms hereof, each Group
II Series Supplement may be amended as provided in such Group II Series
Supplement.
Section 10.4.    Revocation and Effect of Consents.
Until an amendment or waiver becomes effective, a consent to it by a Group II
Noteholder of a Group II Note is a continuing consent by the Group II Noteholder
and every subsequent Group II Noteholder of a Group II Note or portion of a
Group II Note that evidences the same debt as the consenting Group II
Noteholder’s Group II Note, even if notation of the consent is not made on any
Group II Note. Any such Group II Noteholder or subsequent Group II Noteholder
may, however, revoke the consent as to his Group II Note or portion of a Group
II Note if the Trustee receives written notice of revocation before the date the
amendment or waiver becomes effective. An amendment or waiver becomes effective
in accordance with its terms and thereafter binds every Group II Noteholder. HVF
II may fix a record date for determining which Group II Noteholders are eligible
to consent to any amendment or waiver.
Section 10.5.    Notation on or Exchange of Notes.
The Trustee may place an appropriate notation about an amendment or waiver on
any Group II Note thereafter authenticated. HVF II, in exchange for all Group II
Notes, may issue and the Trustee shall authenticate new Group II Notes that
reflect the amendment or waiver.

33
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Failure to make the appropriate notation or issue a new Group II Note shall not
affect the validity and effect of such amendment or waiver.
Section 10.6.    The Trustee to Sign Amendments, etc.
The Trustee shall sign any Group II Supplemental Indenture authorized pursuant
to this Article X if the Group II Supplemental Indenture does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. If it does,
the Trustee may, but need not, sign it. In signing any amendment hereto or Group
II Supplemental Indenture, the Trustee shall be entitled to receive, if
requested, an indemnity reasonably satisfactory to it and to receive and,
subject to Section 7.2 of the Base Indenture, shall be fully protected in
relying upon, an Officer’s Certificate of HVF II and an Opinion of Counsel as
conclusive evidence that such Group II Supplemental Indenture is authorized or
permitted by this Group II Supplement and that all conditions precedent have
been satisfied, and that it will be valid and binding upon HVF II in accordance
with its terms.
ARTICLE XI    

MISCELLANEOUS
Section 11.1.    Benefits of Indenture.
Except as set forth in a Group II Series Supplement, nothing in the Group II
Indenture or in the Group II Notes, expressed or implied, shall give to any
Person, other than the parties hereto and their successors hereunder and the
Group II Noteholders, any benefit or any legal or equitable right, remedy or
claim under the Group II Indenture.
Section 11.2.    Successors.
All agreements of HVF II in this Group II Supplement and each Group II Related
Document shall bind its successor; provided, however, that except as provided in
Section 10.2(b)(iii), HVF II may not assign its obligations or rights under this
Group II Supplement or any Group II Related Document. All agreements of the
Trustee in this Group II Supplement shall bind its successor.
Section 11.3.    Severability.
In case any provision in this Group II Supplement or in the Group II Notes shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
Section 11.4.    Counterpart Originals.
This Group II Supplement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute one and the same Group II
Supplement.

34
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 11.5.    Table of Contents, Headings, etc.
The Table of Contents and headings of the Articles and Sections of this Group II
Supplement have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
Section 11.6.    Termination; Collateral.
This Group II Supplement, and any grants, pledges and assignments hereunder,
shall become effective concurrently with the issuance of the first Series of
Group II Notes and shall terminate when (a) all Group II Note Obligations shall
have been fully paid and satisfied, (b) the obligations of each Group II Series
Enhancement Provider under any Group II Series Enhancement, Group II Related
Documents and each Group II Series Supplement have terminated, and (c) any Group
II Series Enhancement shall have terminated, at which time the Trustee, at the
request of HVF II and upon receipt of an Officer’s Certificate of HVF II to the
effect that the conditions in clauses (a), (b) and (c) above have been complied
with and upon receipt of a certificate from the Trustee and each Group II Series
Enhancement Provider to the effect that the conditions in clauses (a), (b) and
(c) above have been complied with, shall reassign (without recourse upon, or any
warranty whatsoever by, the Trustee) and deliver all Group II Indenture
Collateral and documents then in the custody or possession of the Trustee
promptly to HVF II.
HVF II and the Group II Noteholders hereby agree that, if any funds remain on
deposit in or credited to the Group II Collection Account on any date on which
no Series of Group II Notes is Outstanding or each Group II Series Supplement
related to a Series of Group II Notes has been terminated, such amounts shall be
released by the Trustee and paid to HVF II.
Section 11.7.    Governing Law. THIS GROUP II SUPPLEMENT, AND ALL MATTERS
ARISING OUT OF OR RELATING TO THIS GROUP II SUPPLEMENT, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE
OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.
Section 11.8.    Electronic Execution. This Group II Supplement may be
transmitted and/or signed by facsimile or other electronic means (i.e., a “pdf”
or “tiff”). The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on each party hereto. The words “execution,”
“signed,” “signature,” and words of like import in this Group II Supplement or
in any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be.

35
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

Section 11.9.    Notices.
Any notice or communication by any party hereunder shall be delivered in
accordance with Section 10.1 of the Base Indenture. The address for notices to
be delivered to the Securities Intermediary or the Group II Administrator shall
be:
If to the Group II Administrator:
The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656

Attn:    Treasury Department
Phone: (201) 307-2000
Fax: (201) 307-2746
If to the Securities Intermediary:
2 North LaSalle, Suite 1020
Chicago, Illinois 60602
Attn: Corporate Trust Administrator – Structured Finance
Phone: (312) 827-8569
Fax: (312) 827-8562
The Securities Intermediary and the Group II Administrator from time to time may
designate additional or different addresses for subsequent notices or
communications by notice to each of the parties hereto.



36
WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Trustee and HVF II have caused this Indenture to be duly
executed by their respective duly authorized officers as of the day and year
first written above.
HERTZ VEHICLE FINANCING II LP,
as Issuer

By:    HVF II GP Corp.,
    its General Partner
By:

Name:
Title:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee
By:

Name:
Title:






WEIL:\95390710\1\99910.6247

--------------------------------------------------------------------------------






SCHEDULE I
TO THE
GROUP II SUPPLEMENT
DEFINITIONS LIST
“Additional Group II Lease” means a master motor vehicle lease and servicing
agreement among an Additional Group II Leasing Company, one or more Additional
Group II Lessees, and Hertz or an Affiliate of Hertz), as servicer (provided
such Affiliate’s obligations as servicer are guaranteed by Hertz).
“Additional Group II Leasing Company” means a special purpose Affiliate of Hertz
(other than RCFC) that is engaged in the business of acquiring, financing,
refinancing and/or leasing Vehicles designated as such by HVF II subject to
Section 8.9.
“Additional Group II Leasing Company Indenture” means an indenture, base
indenture and supplement, credit agreement or other documented financing
arrangement entered into by an Additional Group II Leasing Company, pursuant to
which such Additional Group II Leasing Company can issue or incur indebtedness
that is secured by such Additional Group II Leasing Company’s rights under an
Additional Group II Lease.
“Additional Group II Leasing Company Note” means a variable funding rental car
asset backed note or other indebtedness owing from an Additional Group II
Leasing Company to HVF II and issued or incurred pursuant to an Additional Group
II Leasing Company Indenture.
“Additional Group II Lessee” means any Affiliate of Hertz that has entered into
any Group II Lease, whose obligations under such Group II Lease are guaranteed
by Hertz.
“Aggregate Group II Leasing Company Note Principal Amount” means, as of any date
of determination, the sum of the Group II Leasing Company Note Principal Amounts
with respect to each Group II Leasing Company Note Outstanding as of such date.
“Aggregate Group II Principal Amount” means, as of any date of determination,
the sum of the Principal Amounts with respect to each Series of Group II Notes
Outstanding as of such date.
“Aggregate Group II Series Adjusted Principal Amount” means, as of any date of
determination, the sum of the Group II Adjusted Series Principal Amounts with
respect to each Series of Group II Notes Outstanding as of such date.
“Amortization Event” has the meaning specified, with respect to each Series of
Group II Notes, in Section 9 of the Group II Supplement and with respect to any
Series of Group II Notes, in the related Group II Series Supplement.
“Amortization Period” means, with respect to any Series of Group II Notes, the
period following the Revolving Period, which shall be the Controlled
Amortization Period or the Rapid Amortization Period, each as defined in the
applicable Group II Series Supplement.






--------------------------------------------------------------------------------






“Annual Noteholders’ Tax Statement” has the meaning set forth in Section 4.2.
“Base Indenture” has the meaning set forth in the Preamble.
“Beneficiary” has the meaning set forth in the RCFC Collateral Agency Agreement.
“Certificate of Title” means, with respect to any Vehicle, the certificate of
title or similar evidence of ownership applicable to such Vehicle duly issued in
accordance with the certificate of title act or statute of the jurisdiction
applicable to such Vehicle.
“Class(es)” means, with respect to any Series of Group II Notes, any one of the
classes of Group II Notes of that Series of Group II Notes as specified in the
applicable Series Supplement.
“Collateral Account” has the meaning set forth in the RCFC Collateral Agency
Agreement.
“Committed Note Purchaser” has the meaning specified, with respect to each
Series of Group II Notes, in the Group II Series Supplement with respect to such
Series of Group II Notes.
“Controlled Amortization Period” means, with respect to any Series of Group II
Notes, the period specified in the applicable Group II Series Supplement.
“Daily Group II Collection Report” has the meaning set forth in Section 4.1.
“Disposition Date” means, with respect to any Group II Eligible Vehicle:
(i) if such Group II Eligible Vehicle was returned to a Manufacturer for
repurchase pursuant to a Group II Repurchase Program, the Group II Turnback Date
with respect to such Group II Eligible Vehicle;
(ii) if such Group II Eligible Vehicle was sold to the Manufacturer thereof
pursuant to such Group II Manufacturer’s Group II Guaranteed Depreciation
Program, the Group II Backstop Date with respect to such Group II Eligible
Vehicle;
(iii) if such Group II Eligible Vehicle was sold to any Person (other than to
the Manufacturer thereof pursuant to such Group II Manufacturer’s Group II
Manufacturer Program) the date on which the proceeds of such sale are deposited
in the Group II Collection Account or the Group II Exchange Account; and
(iv) if such Group II Eligible Vehicle becomes a Group II Casualty or a Group II
Ineligible Vehicle (except as a result of a sale thereof), the last day of the
calendar month in which such Group II Eligible Vehicle suffers a Group II
Casualty or becomes a Group II Ineligible Vehicle.
“Disposition Proceeds” means, with respect to each Group II Non-Program Vehicle,
the net proceeds from the sale or disposition of such Group II Eligible Vehicle
to any Person (other than any portion of such proceeds payable by the Group II
Lessee thereof pursuant to any Group II Lease).






--------------------------------------------------------------------------------






“DTAG” means Dollar Thrifty Automotive Group, Inc., a Delaware corporation.
“DTG Operations” means DTG Operations, Inc., an Oklahoma corporation.
“Eligible Account” means (a) a segregated identifiable trust account established
in the trust department of a Qualified Trust Institution or (b) a separately
identifiable deposit or securities account established with a Qualified
Institution.
“Entitlement Order” means “entitlement order” within the meaning of Section
8-102(a)(8) of the New York UCC.
“Final Base Rent” has the meaning specified, with respect to any Group II Lease,
in such Group II Lease.
“Financial Asset” means “financial asset” within the meaning of Section
8-102(a)(9) of the New York UCC.
“Group II Account Collateral” means HVF II’s right, title and interest in, to
and under all of the assets, property and interests in property, whether now
owned or hereafter acquired or created, in Section 3.1(a)(iii) of the Group II
Supplement.
“Group II Accrued Amounts” means, with respect to any Series of Group II Notes
(or any class of such Series of Group II Notes), the amount, if any, specified
in the applicable Group II Series Supplement.
“Group II Administration Agreement” means the Amended and Restated Group II
Administration Agreement, dated as June 17, 2015, by and among the Group II
Administrator, HVF II and the Trustee.
“Group II Administrator” means Hertz, in its capacity as the administrator under
the Group II Administration Agreement.
“Group II Administrator Default” means any of the events described in Section
9(c) of the Group II Administration Agreement.
“Group II Aggregate Asset Amount” means, as of any date of determination, the
amount equal to the sum of each of the following:
i.
the aggregate Group II Net Book Value of all Group II Eligible Vehicles as of
such date;

ii.
the aggregate amount of all Group II Manufacturer Receivables as of such date;

iii.
the Group II Cash Amount as of such date; and

iv.
the Group II Due and Unpaid Lease Payment Amount as of such date.







--------------------------------------------------------------------------------






“Group II Aggregate Asset Amount Deficiency” means, as of any date of
determination, the Group II Aggregate Asset Coverage Threshold Amount as of such
date is greater than the Group II Aggregate Asset Amount as of such date.
“Group II Aggregate Asset Coverage Threshold Amount” means, on any date of
determination, the sum of the Group II Asset Coverage Threshold Amounts with
respect to each Series of Group II Notes Outstanding as of such date.
“Group II Asset Coverage Threshold Amount” has the meaning specified, with
respect to each Series of Group II Notes, in the Group II Series Supplement with
respect to such Series of Group II Notes.
“Group II Backstop Date” means, with respect to any Group II Program Vehicle
that has been turned back under the related Group II Manufacturer Program, the
date on which the Group II Manufacturer of such Group II Program Vehicle is
obligated to purchase such Group II Program Vehicle in accordance with the terms
of such Group II Manufacturer Program.
“Group II Back-Up Administration Agreement” means that certain Group II Back-Up
Administration Agreement, dated as of November 25, 2013 (as amended by Amendment
No. 1 thereto, dated as of June 17, 2015), by and among the Group II
Administrator, HVF II and Lord Securities Corporation, as back-up administrator.
“Group II Capitalized Cost” means, with respect to each Group II Eligible
Vehicle, “Capitalized Cost” under and as defined in the Group II Leasing Company
Related Documents that include the Group II Lease with respect to such Group II
Eligible Vehicle.
“Group II Carrying Charges” means for any Payment Date, without duplication, the
aggregate of:
(i) all Trustee fees and other fees and expenses and indemnity amounts, if any,
payable by HVF II under the Group II Related Documents,
(ii) the Group II Percentage of all Trustee fees and other fees and expenses and
indemnity amounts, if any, payable by HVF II under the Base Related Documents,
and
(iii) the Group II Percentage of all other operating expenses of HVF II
(including any management fees) arising in connection therewith, in each case,
that have become payable since the immediately preceding Determination Date and
any such amounts that had become payable as of such immediately preceding
Determination Date and remain unpaid.
“Group II Cash Amount” means, as of any date of determination, the sum of the
amount of cash on deposit in and Permitted Investments credited to any of the
Group II Collection Account and the RCFC Series 2010-3 Collection Account and
the amount of cash on deposit in and Permitted Investments credited to the RCFC
Escrow Accounts relating to Group II Eligible Vehicles.






--------------------------------------------------------------------------------






“Group II Casualty” means, with respect to any Group II Eligible Vehicle, that
(a)    such Group II Eligible Vehicle is destroyed, seized or otherwise rendered
permanently unfit or unavailable for use, or
(b)    such Group II Eligible Vehicle is lost or stolen and is not recovered for
180 days following the occurrence thereof.
“Group II Collection Account” has the meaning set forth in Section 5.1(a). The
Group II Collection Account shall be the “Group-Specific Collection Account”
with respect to the Group II Notes.
“Group II Collections” means all payments on or in respect of the Group II
Indenture Collateral.
“Group II Depreciation Charge” means, with respect to each Group II Eligible
Vehicle, “Depreciation Charge” under and as defined in the Group II Leasing
Company Related Documents that include the Group II Lease with respect to such
Group II Eligible Vehicle.
“Group II Due and Unpaid Lease Payment Amount” means, as of any date of
determination, the sum of:
(a)
all amounts (other than Monthly Variable Rent) known by the Group II Lease
Servicer with respect to the Group II RCFC Lease to be due and payable by the
Group II Lessees to RCFC on either of the next two succeeding Payment Dates
pursuant to Section 4.7 of the Group II RCFC Lease as of such date (other than
(i) Monthly Base Rent payable on the second such succeeding Payment Date and
(ii) Monthly Variable Rent), together with all amounts (other than Monthly
Variable Rent) due and unpaid as of such date by the Group II Lessees to RCFC
pursuant to Section 4.7 of the Group II RCFC Lease; and

(b)
all amounts (other than Monthly Variable Rent) known by the applicable Group II
Lease Servicer to be due and payable by any Group II Lessee to any Group II
Leasing Company on either of the next two succeeding Payment Dates pursuant any
Group II Lease (other than the Group II RCFC Lease) as of such date (other than
(i) Monthly Base Rent payable on the second such succeeding Payment Date and
(ii) Monthly Variable Rent), together with all amounts (other than Monthly
Variable Rent) due and unpaid as of such date by any Group II Lessee to any
Group II Leasing Company pursuant to any Group II Lease (other than the Group II
RCFC Lease).

“Group II Eligible Vehicle” means a passenger automobile, van or light-duty
truck that is owned by a Group II Leasing Company and leased by such Group II
Leasing Company to any Group II Lessee pursuant to a Group II Lease:
i.
that is not older than seventy-two (72) months from December 31 of the calendar
year preceding the model year of such passenger automobile, van or light-duty
truck;

ii.
the Certificate of Title for which is in the name of:







--------------------------------------------------------------------------------






a.
such Group II Leasing Company (or, the application therefor has been submitted
to the appropriate state authorities for such titling or retitling); or

b.
ii. the Certificate of Title for which is in the name ofNominee, as nominee
titleholder for such Group II Leasing Company (or, the application therefor has
been submitted to the appropriate state authorities for such titling or
retitling);

iii.
that is owned by such Group II Leasing Company free and clear of all Liens other
than Group II Permitted Liens; and

iv.
that is designated on the Master Servicer’s (as defined under the RCFC
Collateral Agency Agreement) computer systems as leased under such Group II
Lease in accordance with the RCFC Collateral Agency Agreement.

“Group II Exchange Account” means the “RCFC Exchange Account” as defined in the
RCFC Master Exchange and Trust Agreement.
“Group II General Intangibles Collateral” means the Group II Indenture
Collateral described in Sections 3.1(a)(i) and (ii).
“Group II Guaranteed Depreciation Program” means a guaranteed depreciation
program pursuant to which a Group II Manufacturer has agreed to:
(a)    cause Group II Eligible Vehicles manufactured by it or one of its
Affiliates that are turned back during a specified period to be sold by the
buyer, or any agent of the buyer, of such Group II Eligible Vehicle,
(b)    cause the proceeds of any such sale to be deposited in a Collateral
Account by the buyer, or any agent of the buyer, of such Group II Eligible
Vehicle, promptly following such sale, and
(c)    pay to HVF II or the Intermediary the excess, if any, of the guaranteed
payment amount with respect to any such Group II Eligible Vehicle calculated as
of the Group II Turnback Date in accordance with the provisions of such
guaranteed depreciation program over the amount deposited in a Collateral
Account by the buyer, or any agent of the buyer, of such Group II Eligible
Vehicle pursuant to clause (b) above.
“Group II Indenture” means the Base Indenture together with this Group II
Supplement.
“Group II Indenture Collateral” has the meaning set forth in Section 3.1.
“Group II Ineligible Vehicle” means a passenger automobile, van or light-duty
truck that is owned by a Group II Leasing Company and leased by such Group II
Leasing Company to any Group II Lessee pursuant to a Group II Lease that is not
a Group II Eligible Vehicle.






--------------------------------------------------------------------------------






“Group II Interest Collections” means on any date of determination, all Group II
Collections that represent interest payments on the Group II Leasing Company
Notes plus any amounts earned on Permitted Investments in the Group II
Collection Account that are available for distribution on such date.
“Group II Lease” means each of the Group II RCFC Lease and each Additional Group
II Lease, if any.
“Group II Lease Servicer” means, with respect to any Group II Lease, the “Master
Servicer” under and as defined in such Group II Lease.
“Group II Leasing Company” means each of RCFC and each Additional Group II
Leasing Company.
“Group II Leasing Company Amortization Event” means, with respect to any Group
II Leasing Company Note, an “Amortization Event” as defined in the Group II
Leasing Company Related Documents with respect to such Group II Leasing Company
Note.
“Group II Leasing Company Note” means the RCFC Series 2010-3 Note and any
Additional Group II Leasing Company Note.
“Group II Leasing Company Note Principal Amount” means with respect to each
Group II Leasing Company Note, the “Principal Amount” as defined in such Group
II Leasing Company Note.
“Group II Leasing Company Related Documents” means (i) with respect to the RCFC
Series 2010-3 Note, the “Series 2010-3 Related Documents” (under and as defined
in the RCFC Series 2010-3 Supplement), and (ii) with respect to any other Group
II Leasing Company Note, the “Related Documents” under and as defined in the
Additional Group II Leasing Company Indenture pursuant to which such Group II
Leasing Company Note was issued.
“Group II Lessee” means, as of any date of determination, each “Lessee” under
any Group II Lease, in each case as of such date.
“Group II Liquidation Event” has the meaning specified, with respect to each
Series of Group II Notes, in the applicable Group II Series Supplement.
“Group II Manufacturer” means each Person that has manufactured a Group II
Eligible Vehicle.
“Group II Manufacturer Program” means at any time any Group II Repurchase
Program or Group II Guaranteed Depreciation Program that is in full force and
effect with a Group II Manufacturer and that, in any such case, satisfies the
Group II Required Contractual Criteria.
“Group II Manufacturer Receivable” means any amount payable to a Group II
Leasing Company or the Intermediary by a Group II Manufacturer in respect of or
in connection with the disposition of a Group II Program Vehicle, other than any
such amount that does not (directly or indirectly) constitute any portion of the
Group II Indenture Collateral.






--------------------------------------------------------------------------------






“Group II Net Book Value” means, with respect to each Group II Eligible Vehicle,
“Net Book Value” under and as defined in the Group II Leasing Company Related
Documents that include Group II Lease with respect to such Group II Eligible
Vehicle.
“Group II Non-Program Vehicle” means, as of any date of determination, a Group
II Eligible Vehicle that is not a Group II Program Vehicle as of such date.
“Group II Note Obligations” means all principal and interest, at any time and
from time to time, owing by HVF II on the Group II Notes and all costs, fees and
expenses payable by, or obligations of, HVF II under the Group II Indenture
and/or the Group II Related Documents and/or the Group II Series Supplements.
“Group II Noteholder” means the Person in whose name a Group II Note is
registered in the Note Register.
“Group II Notes” has the meaning set forth in the Recitals.
“Group II Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Aggregate Group II
Principal Amount as of such date and the denominator of which is the Aggregate
Indenture Principal Amount as of such date.
“Group II Permitted Liens” means (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings, and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty days past due or are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP and (iii) Liens in favor of the Trustee pursuant to any Group II Related
Document or Base Related Document and Liens in favor of the RCFC Collateral
Agent pursuant to the RCFC Collateral Agency Agreement. Group II Permitted Liens
shall be “Group Permitted Liens” with respect to the Group II Notes.
“Group II Potential Leasing Company Amortization Event” means any occurrence or
event that, with the giving of notice, the passage of time or both, would
constitute a Group II Leasing Company Amortization Event.
“Group II Principal Collections” means any Group II Collections other than Group
II Interest Collections.
“Group II Program Vehicle” means, as of any date of determination, a Group II
Eligible Vehicle that is a “Program Vehicle” (as defined in the Group II Leasing
Company Related Documents with respect to such Group II Eligible Vehicle) as of
such date.
“Group II RCFC Lease” means that certain Third Amended and Restated Master Motor
Vehicle Operating Lease and Servicing Agreement (Series 2010-3), dated as of
June 17, 2015, by and






--------------------------------------------------------------------------------






among RCFC, as lessor, DTG Operations, as a lessee, DTAG as master servicer,
Hertz as a lessee and as guarantor, and those other “Permitted Lessees” from
time to time becoming “Lessees” thereunder, if any.
“Group II Related Document Actions” has the meaning set forth in Section 8.2.
“Group II Related Documents” means the Group II Supplement, the Group II
Administration Agreement, the Group II Back-up Administration Agreement, the
Group II Leasing Company Related Documents and, to the extent it relates to the
Group II Eligible Vehicles and the Related Master Collateral with respect
thereto, the RCFC Collateral Agency Agreement. The Group II Related Documents
shall be the “Group Related Documents” with respect to the Group II Notes.
“Group II Repurchase Program” means a program pursuant to which a Group II
Manufacturer or one or more of its Affiliates has agreed to repurchase (prior to
any attempt to sell to an unaffiliated third party) Group II Eligible Vehicles
manufactured by such Group II Manufacturer or one or more of its Affiliates
during a specified period.
“Group II Required Contractual Criteria” means, with respect to any Group II
Repurchase Program or Group II Guaranteed Depreciation Program as of any date of
determination, terms therein pursuant to which:
(i) such Group II Repurchase Program or Group II Guaranteed Depreciation
Program, as applicable, is in full force and effect as of such date with a
Manufacturer,
(ii) the repurchase price or guaranteed auction sale price with respect to each
Group II Eligible Vehicle subject thereto is at least equal to the Group II
Capitalized Cost of such Group II Eligible Vehicle, minus all Group II
Depreciation Charges accrued with respect to such Group II Eligible Vehicle
prior to the date that such Group II Eligible Vehicle is submitted for
repurchase or resale (after any applicable minimum holding period) in accordance
with the terms of the Group II Repurchase Program, minus Group II Excess Mileage
Charges, minus Group II Excess Damage Charges,
(iii) such Group II Repurchase Program or Group II Guaranteed Depreciation
Program, as applicable, cannot be unilaterally amended or terminated with
respect to any Group II Eligible Vehicle subject thereto after the purchase of
such Group II Eligible Vehicle, and
(iv) the assignment of the benefits (but not the burdens) of which to a Group II
Leasing Company and the RCFC Collateral Agent has been acknowledged in writing
by the related Manufacturer.
“Group II Required Noteholders” means, with respect to an amendment, waiver or
other modification, Group II Noteholders materially and adversely affected
thereby holding not less than 66⅔% of the sum of (a) the Aggregate Group II
Principal Amount held by all Group II Noteholders materially and adversely
affected thereby and (b) the sum of the unutilized purchase commitments of all
Committed Note Purchasers materially and adversely affected thereby






--------------------------------------------------------------------------------






(excluding, for the purposes of making the foregoing calculation, any Group II
Notes held by any Affiliate of HVF II (other than an Affiliate Issuer));
provided, however, that, upon the occurrence and during the continuance of an
Amortization Event with respect to any Series of Group II Notes held by a
Committed Note Purchaser, the unutilized purchase commitment of such Committed
Note Purchaser with respect to such Series of Group II Notes shall be deemed to
be zero.
“Group II Series Account” means any account or accounts established pursuant to
a Group II Series Supplement for the benefit of the related Series of Group II
Notes.
“Group II Series Adjusted Principal Amount” means, with respect to any Series of
Group II Notes (or any class of such Series of Group II Notes), the “Adjusted
Principal Amount” as defined in such Series of Group II Notes.
“Group II Series Enhancement” means, with respect to any Series of Group II
Notes, the rights and benefits provided to the Group II Noteholders of such
Series of Group II Notes pursuant to any letter of credit, surety bond, cash
collateral account, overcollateralization, issuance of Subordinated Series of
Group II Notes, spread account, guaranteed rate agreement, maturity guaranty
facility, tax protection agreement, interest rate swap, hedging instrument or
any other similar arrangement.
“Group II Series Enhancement Agreement” means any contract, agreement,
instrument or document governing the terms of any Group II Series Enhancement or
pursuant to which any Group II Series Enhancement is issued or outstanding.
“Group II Series Enhancement Provider” means the Person providing any Group II
Series Enhancement as designated in the applicable Group II Series Supplement,
other than any Group II Noteholders the Group II Notes of which are subordinated
to any Class of the Group II Notes of the same Series of Group II Notes.
“Group II Series Principal Terms” has the meaning set forth in Section 2.3.
“Group II Series Supplement” means a supplement to the Group II Supplement
complying (to the extent applicable) with the terms of Section 2.3 of the Group
II Supplement.
“Group II Series-Specific Collateral” means, with respect to any Series of Group
II Notes, the collateral specified in the related Group II Series Supplement as
solely for the benefit of such Series of Group II Notes.
“Group II Supplement” has the meaning set forth in the Preamble.
“Group II Supplemental Indenture” means a supplement to the Group II Indenture
complying (to the extent applicable) with the terms of Article X of this Group
II Supplement.
“Group II Turnback Date” means, with respect to any Group II Program Vehicle,
the date on which such Group II Eligible Vehicle is accepted for return by a
Group II Manufacturer or its






--------------------------------------------------------------------------------






agent pursuant to its Group II Manufacturer Program and the Group II
Depreciation Charges cease to accrue pursuant to its Group II Manufacturer
Program.
“Group II Vehicle Operating Lease Commencement Date” means, with respect to each
Group II Eligible Vehicle, “Vehicle Operating Lease Commencement Date” under and
as defined in the Group II Lease with respect to such Group II Eligible Vehicle.
“Initial Base Indenture” means the Base Indenture, dated as of November 25,
2013, between HVF II and the Trustee.
“Initial Group II Closing Date” means November 25, 2013
“Initial Group II Indenture” means the Initial Base Indenture together with the
Initial Group II Supplement.
“Initial Principal Amount” has the meaning specified, with respect to each
Series of Group II Notes, in the Group II Series Supplement with respect to such
Series of Group II Notes.
“Intermediary” means the Person acting in the capacity of Qualified Intermediary
pursuant to the RCFC Master Exchange and Trust Agreement.
“Investment Property” means “investment property” within the meaning of Section
9-102(49) of the New York UCC.
“Legal Final Payment Date” has the meaning specified, with respect to each
Series of Group II Notes, in the Group II Series Supplement with respect to such
Series of Group II Notes.
“Luxembourg Agent” has the meaning specified in Section 2.4.
“Majority in Interest” has the meaning specified, with respect to any Series of
Group II Notes, in the applicable Group II Series Supplement.
“Manufacturer” means a manufacturer or distributor of passenger automobiles
and/or light-duty trucks.
“Material Adverse Effect” means, with respect to any occurrence, event or
condition, applicable to any party to any of the Group II Related Documents:
1.a material adverse effect on the ability of HVF II or any Affiliate of HVF II
that is a party to any of the Group II Related Documents to perform its
obligations under such Group II Related Documents; or


2.a material adverse effect on (i) the validity or enforceability of any Group
II Related Documents or (ii) on the validity, perfection or priority of the lien
of the trustee in the Group II Indenture Collateral, other than, in each case, a
material adverse effect on any such priority arising due to the existence of a
Group II Permitted Lien.






--------------------------------------------------------------------------------








“Monthly Base Rent” has the meaning specified, with respect to any Group II
Lease, in such Group II Lease.
“Monthly Noteholders’ Statement” means, with respect to any Series of Group II
Notes, a statement substantially in the form of the applicable exhibit to the
applicable Group II Series Supplement.
“Monthly Variable Rent” has the meaning specified, with respect to each Group II
Lease, in such Group II Lease.
“New York UCC” means the UCC in effect in the State of New York.
“Note Rate” has the meaning specified, with respect to each Series of Group II
Notes, in the Group II Series Supplement with respect to such Series of Group II
Notes.
“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, represented by instruments in bearer or registered or in book-entry
form which evidence:
(i)    obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;
(ii)    demand deposits of, time deposits in, or certificates of deposit issued
by, any depositary institution or trust company incorporated under the laws of
the United States of America or any state thereof whose short-term debt is rated
“P-1” by Moody’s and “A-1+” by S&P and subject to supervision and examination by
Federal or state banking or depositary institution authorities; provided,
however, that at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, the certificates of deposit or
short-term deposits, if any, or long-term unsecured debt obligations (other than
such obligation whose rating is based on collateral or on the credit of a Person
other than such institution or trust company) of such depositary institution or
trust company shall have a credit rating from S&P of “A‑1+” and a credit rating
from Moody’s of “P-1” in the case of certificates of deposit or short-term
deposits, or a rating from S&P not lower than “AA” and a rating from Moody’s not
lower than “Aa2” in the case of long-term unsecured obligations;
(iii)    commercial paper having, at the earlier of (x) the time of the
investment and (y) the time of the contractual commitment to invest therein, a
rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;
(iv)    bankers’ acceptances issued by any depositary institution or trust
company described in clause (ii) above;






--------------------------------------------------------------------------------






(v)    investments in money market funds rated “AAAm” by S&P and “Aaa-mf” by
Moody’s, or otherwise approved in writing by S&P or Moody’s, as applicable;
(vi)    Eurodollar time deposits having a credit rating from S&P of “A‑1+” and a
credit rating from Moody’s of “P-1”;
(vii)    repurchase agreements involving any of the Permitted Investments
described in clauses (i) and (vi) above and the certificates of deposit
described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s; and
(viii)    any other instruments or securities, if the Rating Agencies confirm in
writing that the investment in such instruments or securities will not adversely
affect the then-current ratings with respect to any Series of Group II Notes.
“Potential Amortization Event” means, with respect to any Series of Group II
Notes, any occurrence or event that, with the giving of notice, the passage of
time or both, would constitute an Amortization Event with respect to such Series
of Group II Notes.
“Principal Amount” means, with respect to each Series of Group II Notes, the
amount specified in the applicable Group II Series Supplement.
“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any State thereof or incorporated under the
laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities that at all times (i) has
the Required Rating and (ii) in the case of any such institution organized under
the laws of the United States of America, whose deposits are insured by the
FDIC.
“Qualified Trust Institution” means an institution organized under the laws of
the United States of America or any State thereof or incorporated under the laws
of a foreign jurisdiction with a branch or agency located in the United States
of America or any State thereof and subject to supervision and examination by
federal or state banking authorities that at all times (i) is authorized under
such laws to act as a trustee or in any other fiduciary capacity, (ii) has
capital, surplus and undivided profits of not less than $50,000,000 as set forth
in its most recent published annual report of condition, and (iii) has the
Required Trust Rating.
“Rapid Amortization Period” means, with respect to any Series of Group II Notes,
the period specified in the applicable Group II Series Supplement.
“Rating Agency” with respect to any Series of Group II Notes, has the meaning,
if any, specified in the applicable Group II Series Supplement; provided that,
if a Rating Agency ceases to rate the Group II Notes of any Series of Group II
Notes, such Rating Agency shall be deemed to no longer constitute a Rating
Agency for all purposes with respect to such Series of Group II Notes.






--------------------------------------------------------------------------------






“Rating Agency Condition” with respect to any Series of Group II Notes, has the
meaning, if any, specified in the applicable Group II Series Supplement.
“RCFC Collateral Agency Agreement” means the Second Amended and Restated Master
Collateral Agency Agreement, dated as of February 14, 2007, by and among RCFC,
DTG Operations and DTAG and such other grantors, beneficiaries and financing
sources as may become party thereto in accordance with its terms, and Deutsche
Bank Trust Company Americas, as master collateral agent.
“RCFC Collateral Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the RCFC Collateral Agency Agreement.
“RCFC Escrow Account” has the meaning specified in the RCFC Master Exchange and
Trust Agreement.
“RCFC Master Exchange and Trust Agreement” means the Master Exchange and Trust
Agreement, dated as of July 23, 2001, by and among RCFC, DTG Operations,
Thrifty-Rent-A-Car System, Inc., DB Like-Kind Exchange Services Corp., VEXCO LLC
and Deutsche Bank Trust Company Americas.
“RCFC Series 2010-3 Collection Account” means the “Series 2010-3 Collection
Account” as defined in the RCFC Series 2010-3 Supplement.
“RCFC Series 2010-3 Note” means that certain Series 2010-3 Variable Funding
Rental Car Asset Backed Note, dated as of November 25, 2013, issued by RCFC to
HVF II.
“RCFC Series 2010-3 Supplement” means that certain Fourth Amended and Restated
Series 2010-3 Supplement, dated as of June 17, 2015, by and among RCFC, HVF II
and Deutsche Bank Trust Company Americas, as trustee.
“Record Date” means, with respect to any Series of Group II Notes and any
Payment Date related thereto, the date specified in the applicable Group II
Series Supplement.
“Registered Organization” means “registered organization” within the meaning of
Section 9-102(a)(70) of Revised Article 9.
“Required Rating” means:
(i) for so long as DBRS is a Rating Agency with respect to any Series of Group
II Notes Outstanding, a short-term certificate of deposit rating of at least
“R-1H” from DBRS and a long-term unsecured debt rating of at least “AA(L)” from
DBRS;
(ii) for so long as Moody’s is a Rating Agency with respect to any Series of
Group II Notes Outstanding, a short-term certificate of deposit rating of at
least “P-1” from Moody’s and a long-term unsecured debt rating of at least “A2”
from Moody’s;






--------------------------------------------------------------------------------






(iii) for so long as Fitch is a Rating Agency with respect to any Series of
Group II Notes Outstanding, a short-term certificate of deposit rating of at
least “F1+” from Fitch and a long-term unsecured debt rating of at least “AA-”
from Fitch; and
(iv) for so long as S&P is a Rating Agency with respect to any Series of Group
II Notes Outstanding, a short-term certificate of deposit rating of at least
“A-1+” from S&P and a long-term unsecured debt rating of at least “AA-” from
S&P.
“Required Series Noteholders” has the meaning specified, with respect to each
Series of Group II Notes, in the Group II Series Supplement with respect to such
Series of Group II Notes.
“Required Trust Rating” means:
(i) for so long as DBRS is a Rating Agency with respect to any Series of Group
II Notes Outstanding, a long term deposits rating of at least “BBB(L)” from
DBRS;
(ii) for so long as Moody’s is a Rating Agency with respect to any Series of
Group II Notes Outstanding, a long term deposits rating of at least “Baa3” from
Moody’s;
(iii) for so long as Fitch is a Rating Agency with respect to any Series of
Group II Notes Outstanding, a long term deposits rating of at least “BBB-” from
Fitch; and
(iv) for so long as S&P is a Rating Agency with respect to any Series of Group
II Notes Outstanding, a long term deposits rating of at least “BBB-” from S&P.
“Requisite Group II Investors” means Group II Noteholders holding in excess of
50% of the Aggregate Group II Principal Amount (voting in a single class);
provided, however, that, upon the occurrence and during the continuance of an
Amortization Event with respect to any Series of Group II Notes held by a
Committed Note Purchaser, the purchase commitment of such Committed Note
Purchaser shall be deemed to be zero. The Requisite Group II Investors shall be
the “Requisite Group Investors” with respect to the Group II Notes.
“Revised Article 8” means Article 8 of the New York UCC.
“Revised Article 9” means Article 9 of the New York UCC.
“Revolving Period” has the meaning specified, with respect to each Series of
Group II Notes, in the Group II Series Supplement with respect to such Series of
Group II Notes.
“Securities Intermediary” has the meaning set forth in Section 5.2.
“Security Entitlement” means “security entitlement” within the meaning of
Section 8-102(a)(17) of the New York UCC.
“Series of Group II Notes” means each Series of Group II Notes issued and
authenticated pursuant to the Group II Indenture and the applicable Group II
Series Supplement.






--------------------------------------------------------------------------------






“Subordinated Series of Group II Notes” means a subordinated Series of Group II
Notes (other than, for the avoidance of doubt, a subordinated Class of Group II
Notes issued pursuant to a Group II Series Supplement) which is fully
subordinated to each Series of Group II Notes Outstanding (other than any other
previously issued Subordinated Series of Group II Notes).
“Vehicle” means a passenger automobile, van or light-duty truck.










